Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.15 Page 1 of 77




                       EXHIBIT 1
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.16 Page 2 of 77




  1 JAMES T. HANNINK (131747)
    jhannink@sdlaw.com
  2 ZACH P. DOSTART (255071)
    zdostart@sdlaw.com
  3 DOSTART HANNINK & COVENEY LLP
    4180 La Jolla Village Drive, Suite 530
  4 La Jolla, California 92037-1474
    Tel: 858-623-4200
  5 Fax: 858-623-4299

  6 Attorneys for Plaintiff

  7

  8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

  9                                     COUNTY OF SAN DIEGO

 10

 11 MARTA CARRERA CHAPPLE,                       CASE NO.
    individually and on behalf of all others
 12 similarly situated,                          CLASS ACTION
 13                 Plaintiff,                   COMPLAINT FOR:
 14 vs.
                                                 (1) FALSE ADVERTISING (BASED ON
 15 ANCESTRY.COM OPERATIONS INC.,                VIOLATION OF THE CALIFORNIA
                                                 AUTOMATIC RENEWAL LAW)
 16 a Virginia corporation; and                  [Bus. & Prof. Code, § 17600 et seq. and
    DOES 1-50, inclusive,
 17                                              § 17535];
                   Defendants.
 18                                              (2) VIOLATION OF THE CALIFORNIA
                                                 CONSUMERS LEGAL REMEDIES ACT
 19                                              [Civ. Code, § 1750 et seq.]; and

 20                                              (3) UNFAIR COMPETITION
                                                 [Bus. & Prof. Code, § 17200 et seq.].
 21

 22                                              DEMAND FOR JURY TRIAL
 23

 24

 25

 26

 27

 28


      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.17 Page 3 of 77




  1                                           INTRODUCTION

  2           1.      This class action complaint alleges that defendant Ancestry.com Operations Inc.

  3 (“Ancestry.com”) violates California law in connection with automatically renewing membership

  4 programs.       Among other things, Ancestry.com enrolls consumers in automatic renewal

  5 membership programs without providing the “clear and conspicuous” disclosures mandated by

  6 California law, and posts charges to consumers’ credit or debit cards for purported membership

  7 charges without first obtaining the consumers’ affirmative consent to an agreement containing the

  8 requisite clear and conspicuous disclosures.        This course of conduct violates the California

  9 Automatic Renewal Law (Bus. & Prof. Code, § 17600 et seq.) (“ARL”), which is part of

 10 California’s False Advertising Law; the Consumers Legal Remedies Act (Civ. Code, § 1750 et

 11 seq.) (“CLRA”); and the Unfair Competition Law (Bus. & Prof. Code, § 17200 et seq.) (“UCL”).

 12                                             THE PARTIES

 13           2.      Plaintiff Marta Carrera Chapple (“Plaintiff”) is an individual residing in San Diego
 14 County, California.

 15           3.      Plaintiff is informed and believes and thereon alleges that defendant Ancestry.com
 16 Operations Inc. (“Ancestry.com”) is a Virginia corporation. Ancestry.com does business in San

 17 Diego County, including the marketing and sale of goods or services, including membership

 18 programs described herein.

 19           4.      Plaintiff does not know the names of the defendants sued as DOES 1 through 50
 20 but will amend this complaint when that information becomes known.               Plaintiff alleges on
 21 information and belief that each of the DOE defendants is affiliated in some respect with the

 22 named defendant and is in some manner responsible for the wrongdoing alleged herein, either as a

 23 direct participant, or as the principal, agent, successor, alter ego, or co-conspirator of or with one

 24 or more of the other defendants. For ease of reference, Plaintiff will refer to the named defendant

 25 and the DOE defendants collectively as “Defendants.”

 26           5.      Venue is proper in this judicial district because the complained of conduct occurred
 27 in this judicial district.

 28

                                                       2
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.18 Page 4 of 77




  1                               SUMMARY OF APPLICABLE LAW

  2          6.     In 2009, the California Legislature passed Senate Bill 340, which took effect on

  3 December 1, 2010 as Article 9 of Chapter 1 of the False Advertising Law. (Bus. & Prof. Code,

  4 § 17600 et seq. (the California Automatic Renewal Law or “ARL”).) (Unless otherwise stated, all

  5 statutory references are to the Business & Professions Code). SB 340 was introduced because:

  6          It has become increasingly common for consumers to complain about unwanted
             charges on their credit cards for products or services that the consumer did not
  7          explicitly request or know they were agreeing to. Consumers report they believed
             they were making a one-time purchase of a product, only to receive continued
  8          shipments of the product and charges on their credit card. These unforeseen charges
             are often the result of agreements enumerated in the “fine print” on an order or
  9          advertisement that the consumer responded to.

 10 (See Exhibit 1 at p. 4.)

 11          7.     The Assembly Committee on Judiciary provided the following background for the

 12 legislation:

 13          This non-controversial bill, which received a unanimous vote on the Senate floor,
             seeks to protect consumers from unwittingly consenting to “automatic renewals” of
 14          subscription orders or other “continuous service” offers. According to the author
             and supporters, consumers are often charged for renewal purchases without their
 15          consent or knowledge. For example, consumers sometimes find that a magazine
             subscription renewal appears on a credit card statement even though they never
 16          agreed to a renewal.

 17 (See Exhibit 2 at p. 8.)

 18          8.     The ARL seeks to ensure that, before there can be a legally-binding automatic

 19 renewal or continuous service arrangement, there must first be clear and conspicuous disclosure of

 20 certain terms and conditions and affirmative consent by the consumer. To that end, § 17602(a)

 21 makes it unlawful for any business making an automatic renewal offer or a continuous service

 22 offer to a consumer in California to do any of the following:

 23                 a.      Fail to present the automatic renewal offer terms or continuous service offer

 24 terms in a clear and conspicuous manner before the subscription or purchasing agreement is

 25 fulfilled and in visual proximity, or in the case of an offer conveyed by voice, in temporal

 26 proximity, to the request for consent to the offer. For this purpose, “clear and conspicuous” means

 27 “in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding

 28 text of the same size, or set off from the surrounding text of the same size by symbols or other

                                                      3
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.19 Page 5 of 77




  1 marks, in a manner that clearly calls attention to the language.” (§ 17601(c).) “In the case of an

  2 audio disclosure, ‘clear and conspicuous’ … means in a volume and cadence sufficient to be

  3 readily audible and understandable.” (Ibid.) The statute defines “automatic renewal offer terms”

  4 to mean the “clear and conspicuous” disclosure of the following: (1) that the subscription or

  5 purchasing agreement will continue until the consumer cancels; (2) the description of the

  6 cancellation policy that applies to the offer; (3) the recurring charges that will be charged to the

  7 consumer’s credit or debit card or payment account with a third party as part of the automatic

  8 renewal plan or arrangement, and that the amount of the charge may change, if that is the case, and

  9 the amount to which the charge will change, if known; (4) the length of the automatic renewal

 10 term or that the service is continuous, unless the length of the term is chosen by the consumer; and

 11 (5) the minimum purchase obligation, if any. (Bus. & Prof. Code § 17601(b).)

 12                 b.      Charge the consumer’s credit or debit card or the consumer’s account with a

 13 third party for an automatic renewal or continuous service without first obtaining the consumer’s

 14 affirmative consent to the agreement containing clear and conspicuous disclosure of the automatic

 15 renewal offer terms or continuous service offer terms, including the terms of an automatic renewal

 16 offer or continuous service offer that is made at a promotional or discounted price for a limited

 17 period of time. (Bus. & Prof. Code § 17602(a)(2).)

 18                 c.      Fail to provide an acknowledgment that includes the automatic renewal or

 19 continuous service offer terms, cancellation policy, and information regarding how to cancel in a

 20 manner that is capable of being retained by the consumer. (Bus. & Prof. Code, § 17602(a)(3).)

 21 Section 17602(b) requires that the acknowledgment specified in § 17602(a)(3) include a toll-free

 22 telephone number, electronic mail address, or another “cost-effective, timely, and easy-to-use”

 23 mechanism for cancellation.

 24          9.     If a business sends any goods, wares, merchandise, or products to a consumer

 25 under a purported automatic renewal or continuous service arrangement without first obtaining the

 26 consumer’s affirmative consent to an agreement containing the “clear and conspicuous”

 27 disclosures as specified in the ARL, the goods, wares, merchandise, and/or products are deemed to

 28 be an unconditional gift to the consumer, who may use or dispose of them without any obligation

                                                      4
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.20 Page 6 of 77




  1 whatsoever. (Bus. & Prof. Code, § 17603.) Violation of the ARL gives rise to restitution and

  2 injunctive relief under the general remedies provision of the False Advertising Law, Bus. & Prof.,

  3 Code § 17535. (Bus. & Prof. Code, § 17604(a).) As well, violation of the ARL gives rise to

  4 restitution and injunctive relief under the UCL.

  5                             FACTS GIVING RISE TO THIS ACTION

  6          10.    Through the website www.ancestry.com, Defendants offer consumers access to

  7 genealogical records, including a “free trial.” Consumers who indicate an interest in the free trial

  8 offer are presented with the following sequence of pages.

  9          11.    The first step is for the consumer to select the “Start my free trial” button, as shown

 10 in Exhibit 3.

 11          12.    The second step is for the consumer to select a membership tier. Defendants offer

 12 three tiers, including “U.S. Discovery,” “World Explorer,” and “All Access,” as shown in Exhibit

 13 4. In the example shown in Exhibit 4, “U.S. Discovery” is selected. After making a selection, the

 14 consumer is invited to click on the orange button titled “Start FREE trial.”

 15          13.    The third step is for the consumer to create an account by entering name and email

 16 address information, and choosing a password, as shown in Exhibit 5. After clicking on the “Save

 17 and Continue” button, the consumer is presented with a screen for entry of payment information,

 18 as shown on Exhibit 6, after which the consumer can click the “Proceed to checkout” button.

 19          14.    After submission of payment information, the consumer is presented with an

 20 “Order Summary” and is invited to click the orange button titled “Order now,” as shown in

 21 Exhibit 7.

 22          15.    Then, after submission of the order, the consumer is presented with a confirmation

 23 page, entitled “Thank you for your order!,” as shown in Exhibit 8.

 24          16.    For the reasons explained below, Defendants do not provide consumers with

 25 automatic renewal disclosures in the manner required by California law.

 26                      PLAINTIFF’S TRANSACTION WITH DEFENDANTS

 27          17.    In or about February 2020, Plaintiff went on the Ancestry.com website intending to
 28 locate information regarding her relatives. Plaintiff decided to request the “Free Trial” and, to that

                                                       5
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.21 Page 7 of 77




  1 end, Plaintiff went through the sequence of pages described above. Plaintiff selected the “World

  2 Explorer” tier. When Plaintiff entered her credit card details and accepted the Free Trial, Plaintiff

  3 believed that upon expiration of the 14-day free trial period, her credit card would be charged for

  4 for a single month in the amount of $39.99. On February 14, 2020, posted a charge of $39.99 to

  5 Plaintiff’s credit card.

  6          18.    When Plaintiff entered her credit card details and accepted the Free Trial, Plaintiff

  7 was not aware that Defendants were going to enroll her in a subscription that would automatically

  8 renew from one month to the next and for which additional charges would be posted to Plaintiff’s

  9 credit card. Nevertheless, in March 2020, and again in April 2020, Defendants posted additional

 10 charges of $39.99 to Plaintiff’s credit card.

 11          19.    The charges posted by Defendants to Plaintiff’s credit card in March and April

 12 2020 resulted in no benefit to Plaintiff.

 13          20.    If Plaintiff had known that Defendants were going to enroll her in an automatically

 14 renewing program that would result in additional charges being posted to her credit card, Plaintiff

 15 either would not have submitted her credit card information to Defendants or would have

 16 cancelled so as to avoid any charges to her credit card during or after March 2014.

 17                            DEFENDANTS’ DECEPTION OF CONSUMERS

 18          21.    Plaintiff is not the only consumer to be victimized by Defendants in connection an
 19 Ancestry.com membership program.            There are hundreds of customer complaints about
 20 Ancestry.com posted on various consumer websites, including but not limited to the Better

 21 Business Bureau (“BBB”), Yelp, ConsumerAffairs, and Ripoff Report.1 Illustrative complaints

 22 reported by the Better Business Bureau are set forth (verbatim) below:

 23          Antonio (May 10, 2020). Ancestry.com FREE TRIAL IS A SCAM Credit card
             information. I signed up for a “Free” week trial, i cancelled my subscription. i was
 24

 25   1
      Better Business Bureau reviews are available at https://www.bbb.org/us/ut/lehi/profile/-
 26 genealogy/ancestrycom-1166-2003190/complaints        (as of June 24, 2020); Yelp reviews are
    available at https://www.yelp.com/biz/ancestry-provo (as of June 24, 2020); ConsumerAffairs
 27 reviews are available at https://www.consumeraffairs.com/online/ancestry.html (as of June 24,
    2020); Ripoff Report reviews are available at
 28 https://www.ripoffreport.com/reports/specific_search/ancestry.com (as of June 24, 2020).

                                                      6
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.22 Page 8 of 77




  1          charged regardless of having cancelled the subscription(AND ITS A REOCURING
             CHARGE), on top of that i got an overdraft fee because i wasn’t expecting a charge
  2          that I didn’t make DONT TRUST ANCESTRY.COM WITH YOUR
             CREDITCARD SCAM
  3
      A true and correct printout of that complaint is attached as Exhibit 9.
  4
             Billing/Collection Issues (May 5, 2020). For two years, I have just discovered, a
  5          charge has been made to my bank account for something called ANC archives.com.
             Research showed me this is some kind of charge from ancestry.com and I have
  6          never agreed to it. I have cancelled my debit card so that they can no longer charge
             me but I have been charged $ 10.78 per month since January of 2019.
  7
      A true and correct printout of that complaint is attached as Exhibit 10.
  8
             Billing/Collection Issues (April 29, 2020). I was not notified that my subscription
  9          was going to be renewed and I do not authorize this use of my American express
             card by this company. I notified the company immediately upon seeing the charge
 10          on my account. Upon contact, the merchant refused to provide a refund. At no
             point did I sign, agree, accept any terms and conditions that would not allow me to
 11          cancel a subscription within a reasonable time frame. I cannot even remember the
             last time I used their services and their refusal to provide a refund after timely
 12          discovery of their charge is disgusting. **** *******

 13 A true and correct printout of that complaint is attached as Exhibit 11.

 14          Billing/Collection Issues (April 23, 2020). Last year I signed up for a trial to
             ancestry.com. Within the cancellation period, I cancelled it. After this point, I
 15          have never accessed or used their website - their login information should show
             that. I have also never received any sort of communication from their company,
 16          whether saying I have a subscription, an invoice, or any other email. Yet they
             started charging my credit card 19.99 every month between Aug, 2019 through
 17          April 2020. I have tried to cancel it again and hopefully this stops charging the
             credit card. The customer service rep said that she agreed but she was unable to do
 18          anything and herself recommended that I dispute with the credit card company
             (which is difficult right now due to decreased staff during this time). I also
 19          searched online and this issue has been faced by many customers, including many
             here on BBB website.
 20
      A true and correct printout of that complaint is attached as Exhibit 12.
 21
             Billing/Collection Issues (April 20, 2020). I recently notice a charge on my credit
 22          card for a service I had not purchased. When I contacted my bank they told me the
             same amount had been charged to my account 5 times. I only notice the charge
 23          because my account was at a zero balance this month and knew I had not made any
             additional charges. I visited Ancestry.com in December but did not join, nor did I
 24          request any information from the ANC Archives.com ... since I am not of African
             decent. After some research I found that others had been charged $9.99 from this
 25          entity and had not requested their services. I believe this is a fraudulent company
             hacking people who visit Ancestry.com
 26

 27 A true and correct printout of that complaint is attached as Exhibit 13.

 28 / / /

                                                        7
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.23 Page 9 of 77




  1          Billing/Collection Issues (April 17, 2020). Without notice they charged my Paypal
             account $104 for a renewal of service. I never signed up for any annual service. I
  2          only used their dna kit. As soon as they charged me without notice, I contacted
             them well within the 7 day period. They waitingtill the full seven days had passed
  3          before reaching back to me to say they do not issue refunds. This company is a
             scam. How do you get away with charging people for services they will never
  4          perform. They still refuse to refund me and I am seeking legal remedy as well.
             Avoid this company at all cost.
  5
      A true and correct printout of that complaint is attached as Exhibit 14.
  6
             Problems with Product/Service (April 16, 2020). I have been charged several
  7          months from a bogus company called anc.ancestry.com this is a service I did not
             sign up for so some how they hacked my credit card number and started charging
  8          me $9.99 a month. I contact the bbb in Utah and feel they weren’t much help to get
             my money back. I’ve been scammed and I feel I’m not being helped as a victim or
  9          fraud.

 10 A true and correct printout of that complaint is attached as Exhibit 15.

 11          Billing/Collection Issues (April 3, 2020). While reviewing my bank statement I
             saw a charge to Ancestry that I did not authorize. I have NEVER been an Ancestry
 12          customer or took part in any free trials. My husband tried the free trial many years
             ago (5/2016) although, cancelled it within the specified time frame. Therefore, the
 13          company had our information at one time. I provided the customer service
             representative my husband's demographics at the time of his free trial - she claimed
 14          that she did not have any record of him. She verified that we both do not have an
             account but, when asked to credit my account for $107.29 she REFUSED to do so.
 15          I spent hours on the phone to rectify this problem and did not get anywhere. I
             informed the customer Representative that I am reporting them to the BBB.
 16          ******** ***** ******* on behalf of ***** *******
 17 A true and correct printout of that complaint is attached as Exhibit 16.

 18          22.     Consumer complaints about Ancestry.com posted on the Ripoff Report website
 19 describe similar experiences. For example:

 20          Stan. Ancestry I never authorized anyone to auto renewal, but Ancestry.com
             does anyway. It’s their policy to grab you for $149.00 every 6 months! (March
 21          23, 2020). I purchased a 6 month trial offer from Ancestry.com, March 2019, paid
             for by credit card, I requested not to keep the card on file and I never authorize
 22          automatic renewals. I was renewed in Sept 2019, I didn’t catch it on my statement
             (my bad), was again renewed March 2020. Caught it!
 23
             Of course they won’t refund me for the Sept renewal even though I didn’t used it.
 24          No one should have to be auto renewed by ant company regardless of product
             especially when they requested not to be!
 25

 26 A true and correct printout of that complaint is attached as Exhibit 17.

 27 / / /

 28 / / /

                                                        8
      CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.24 Page 10 of 77




   1          23.    A consumer complaint about Ancestry.com posted on the ConsumerAffairs website

   2 describes a similar experience:

   3          Tim. Chula Vista, California (November 7, 2019). Signed up for one month to
              confirm results made by another DNA lab, results were the same so I canceled the
   4          account only to find Ancestry debited my account for another month. Contacted
              Ancestry by phone (what a experience). Automated system could not find my
   5          account even after submitting 3X. Finally was transferred to someone who claims
              he couldn’t find my cancellation, which was confirmed by an email from Ancestry
   6          trying to keep me active (save this email, you will need it). After 18 minutes on the
              phone I was given a confirmation number that confirms my account being
   7          cancelled... (TBD).

   8 A true and correct printout of that complaint is attached as Exhibit 18.

   9                                 CLASS ACTION ALLEGATIONS

  10          24.    Plaintiff brings this lawsuit as a class action under Code of Civil Procedure § 382
  11 on behalf of the following Class: “All individuals in California who were (1) enrolled in a

  12 Ancestry.com membership program on or after December 1, 2010 and (2) charged for such

  13 Ancestry.com membership program within the applicable statute of limitations. Excluded from

  14 the Class are all employees of Defendants, all employees of Plaintiff’s counsel, and the judicial

  15 officers to whom this case is assigned.”

  16          25.    Ascertainability. The members of the Class may be ascertained by reviewing
  17 records in the possession of Defendants and/or third parties, including without limitation

  18 Defendants’ marketing and promotion records, customer records, and billing records.

  19          26.    Common Questions of Fact or Law. There are questions of fact or law that are
  20 common to the members of the Class, which predominate over individual issues. Common

  21 questions regarding the Class include, without limitation: (1) Whether Defendants present all

  22 statutorily-mandated automatic renewal offer terms in a manner that is clear and conspicuous

  23 within the meaning of California law and in visual proximity to a request for consent to the offer;

  24 (2) Defendants’ policies, practices and procedures for obtaining affirmative consent from

  25 customers before charging a credit card, debit card, or third-party payment account; (3) whether

  26 Defendants provide consumers with an acknowledgment that includes clear and conspicuous

  27 disclosure of all automatic renewal offer terms, the cancellation policy, and information regarding

  28

                                                       9
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.25 Page 11 of 77




   1 a mechanism for cancellation that is cost-effective, timely, and easy to use; (4) Defendants’

   2 record-keeping practices; and (5) the appropriate remedies for Defendants’ conduct.

   3          27.     Numerosity. The Class is so numerous that joinder of all Class members would be

   4 impracticable. Plaintiff is informed and believes and thereon alleges that the Class consists of at

   5 least 100 members.

   6          28.     Typicality and Adequacy. Plaintiff’s claims are typical of the claims of the Class

   7 members. Plaintiff alleges on information and belief that Defendants enrolled her and other Class

   8 members in automatic renewal or continuous service programs without disclosing all automatic

   9 renewal offer terms required by law, and without presenting such terms in the requisite clear and

  10 conspicuous manner; charged Plaintiff’s and Class members’ credit cards, debit cards, or third-

  11 party accounts without first obtaining affirmative consent to an agreement containing clear and

  12 conspicuous disclosure of all automatic renewal offer terms; and failed to provide the requisite

  13 acknowledgment with the required disclosures. Plaintiff has no interests that are adverse to those

  14 of the other Class members. Plaintiff will fairly and adequately protect the interests of the Class

  15 members.

  16          29.     Superiority.   A class action is superior to other methods for resolving this

  17 controversy. Because the amount of restitution to which each Class member may be entitled is

  18 low in comparison to the expense and burden of individual litigation, it would be impracticable for

  19 Class members to redress the wrongs done to them without a class action forum. Furthermore, on

  20 information and belief, Class members do not know that their legal rights have been violated.

  21 Class certification would also conserve judicial resources and avoid the possibility of inconsistent

  22 judgments.

  23          30.     Risk of Inconsistent or Varying Adjudications. Prosecuting separate actions by
  24 individual Class members would create a risk of inconsistent or varying adjudications with respect

  25 to individual Class members that would establish incompatible standards of conduct for

  26 Defendants. As a practical matter, adjudication with respect to individual Class members would

  27 be also dispositive of the interests of others not parties to the individual adjudications or would

  28 substantially impair or impede their ability to protect their interests.

                                                        10
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.26 Page 12 of 77




   1          31.     Defendants Have Acted on Grounds Generally Applicable to the Class. Defendants

   2 have acted on grounds that are generally applicable to each Class member, thereby making

   3 appropriate final injunctive relief and/or declaratory relief with respect to the Class as a whole.

   4                                      FIRST CAUSE OF ACTION

   5           False Advertising – Based on Violation of the California Automatic Renewal Law

   6                            (Bus. & Prof. Code, § 17600 et seq. and § 17535)

   7          32.     Plaintiff incorporates the previous allegations as though fully set forth herein.

   8          33.     Plaintiff is informed and believes and thereon alleges that, during the applicable

   9 statute of limitations period, Defendants have enrolled consumers, including Plaintiff and Class

  10 members, in an automatic renewal program or continuous service program and have violated the

  11 ARL by, among other things, (a) failing to present automatic renewal offer terms in a clear and

  12 conspicuous manner before a subscription or purchasing agreement is fulfilled and in visual

  13 proximity, or in the case of an offer conveyed by voice, in temporal proximity, to a request for

  14 consent to the offer; (b) charging the consumer’s credit card, debit card, or third-party payment

  15 account for an automatic renewal without first obtaining the consumer’s affirmative consent to an

  16 agreement containing clear and conspicuous disclosure of all automatic renewal offer terms; and

  17 (c) failing to provide an acknowledgment that includes clear and conspicuous disclosure of all

  18 automatic renewal offer terms, the cancellation policy, and information regarding a mechanism for

  19 cancellation that is cost-effective, timely, and easy to use, all in violation of § 17602(a) and (b).

  20          34.     Plaintiff has suffered injury in fact and lost money as a result of Defendants’

  21 violations of the ARL.

  22          35.     Pursuant to Bus. & Prof. Code § 17535, Plaintiff and Class members are entitled to

  23 restitution of all amounts that Defendants charged to Plaintiff’s and Class members’ credit cards,

  24 debit cards, or third-party payment accounts in connection with an automatic renewal membership

  25 program during the four years preceding the filing of this Complaint and continuing until

  26 Defendants’ statutory violations cease.

  27          36.     Unless enjoined and restrained by this Court, Defendants will continue to commit

  28 the violations alleged herein. Pursuant to § 17535, on behalf of the Class and for the benefit of the

                                                        11
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.27 Page 13 of 77




   1 general public of the State of California, Plaintiff seeks an injunction prohibiting Defendants from

   2 continuing their unlawful practices as alleged herein.

   3                                    SECOND CAUSE OF ACTION

   4                       Violation of the California Consumers Legal Remedies Act

   5                                       (Civ. Code, § 1750 et seq.)

   6          37.     Plaintiff incorporates the allegations of paragraphs 1-31 as though set forth herein.

   7          38.     Plaintiff is a “consumer” within the meaning of Civil Code § 1761(d) in that

   8 Plaintiff sought or acquired Defendants’ goods and/or services for personal, family, or household

   9 purposes.

  10          39.     Defendants’ membership programs pertain to “goods” or “services” within the

  11 meaning of Civil Code § 1761(a) and (b).

  12          40.     The payments by Plaintiff and Class members are “transactions” within the

  13 meaning of Civil Code § 1761(e).

  14          41.     Defendants have violated Civil Code § 1770, subdivisions (a)(5), (9), and (14), by

  15 representing that Defendants’ goods or services have characteristics that they do not have;

  16 advertising goods and services with the intent not to sell them as advertised; and representing that

  17 a transaction confers or involves rights, remedies, or obligations that it does not have or involve,

  18 or that are prohibited by law.

  19          42.     Unless enjoined and restrained by this Court, Defendants will continue to commit

  20 the violations alleged herein. Pursuant to Civil Code § 1780(a)(2), on behalf of the Class and for

  21 the benefit of the general public of the State of California, Plaintiff seeks an injunction prohibiting

  22 Defendants from continuing their unlawful practices as alleged herein.

  23                                     THIRD CAUSE OF ACTION

  24                          Violation of the California Unfair Competition Law
  25                                  (Bus. & Prof. Code, § 17200 et seq.)
  26          43.     Plaintiff incorporates the previous allegations as though fully set forth herein.
  27

  28

                                                        12
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.28 Page 14 of 77




   1          44.    The Unfair Competition Law defines unfair competition as including any unlawful,

   2 unfair, or fraudulent business act or practice; any unfair, deceptive, untrue, or misleading

   3 advertising; and any act of false advertising under § 17500. (Bus. & Prof. Code, § 17200.)

   4          45.    In the course of conducting business in California within the applicable limitations

   5 period, Defendants committed unlawful, unfair, and/or fraudulent business practices, and engaged

   6 in unfair, deceptive, untrue, or misleading advertising, by, inter alia and without limitation:

   7 (a) failing to present automatic renewal offer terms in a clear and conspicuous manner before a

   8 subscription or purchasing agreement is fulfilled and in visual proximity, or in the case of an offer

   9 conveyed by voice, in temporal proximity, to a request for consent to the offer, in violation of

  10 § 17602(a)(l); (b) charging the consumer’s credit card, debit card, or third-party payment account

  11 in connection with an automatic renewal without first obtaining the consumer’s affirmative

  12 consent to an agreement containing clear and conspicuous disclosures of all automatic renewal

  13 offer terms, in violation of § 17602(a)(2); (c) failing to provide an acknowledgment that includes

  14 clear and conspicuous disclosure of all required automatic renewal offer terms, the cancellation

  15 policy, and information regarding a cancellation mechanism that is cost-effective, timely, and

  16 easy-to-use, in violation of § 17602(a)(3); (d) representing that Defendants’ goods or services have

  17 certain characteristics that they do not have, in violation of Civil Code § 1770(a)(5);

  18 (e) advertising goods and services with the intent not to sell them as advertised, in violation of

  19 Civil Code § 1770(a)(9); and (f) representing that a transaction confers or involves rights,

  20 remedies, or obligations that it does not have or involve, or that are prohibited by law, in violation

  21 of Civil Code § 1770(a)(14). Plaintiff reserves the right to identify other acts or omissions that

  22 constitute unlawful, unfair or fraudulent business acts or practices, unfair, deceptive, untrue or

  23 misleading advertising, and/or other prohibited acts.

  24          46.    Defendants’ acts and omissions as alleged herein violate obligations imposed by

  25 statute, are substantially injurious to consumers, offend public policy, and are immoral, unethical,

  26 oppressive, and unscrupulous as the gravity of the conduct outweighs any alleged benefits

  27 attributable to such conduct.

  28

                                                       13
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.29 Page 15 of 77




   1          47.    There were reasonably available alternatives to further Defendants’ legitimate

   2 business interests, other than the conduct described herein.

   3          48.    Defendants’ acts, omissions, nondisclosures, and statements as alleged herein were

   4 and are false, misleading, and/or likely to deceive the consuming public.

   5          49.    Plaintiff has suffered injury in fact and lost money as a result of Defendants’ acts of

   6 unfair competition.

   7          50.    Pursuant to § 17203, Plaintiff and the Class members are entitled to restitution of

   8 all amounts paid to Defendants in connection with an automatic renewal membership program in

   9 the four years preceding the filing of this Complaint and continuing until Defendants’ acts of

  10 unfair competition cease.

  11          51.    Unless enjoined and restrained by this Court, Defendants will continue to commit

  12 the violations alleged herein. Pursuant to § 17203, on behalf of the Class and for the benefit of the

  13 general public of the State of California, Plaintiff seeks an injunction prohibiting Defendants from

  14 continuing their unlawful practices as alleged herein.

  15                                               PRAYER

  16          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
  17          On the First Cause of Action (False Advertising – Based on Violation of the ARL):
  18          1.     For restitution;
  19          2.     For injunctive relief, including a public injunction for the benefit of the People of
  20 the State of California;

  21          On the Second Cause of Action (Violation of the CLRA):
  22          3.     For injunctive relief, including a public injunction for the benefit of the People of
  23 the State of California;

  24          4.     For reasonable attorneys’ fees, pursuant to Civil Code § 1780(e);
  25          On the Third Cause of Action (Unfair Competition):
  26          5.     For restitution;
  27          6.     For injunctive relief, including a public injunction for the benefit of the People of
  28 the State of California;

                                                       14
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.30 Page 16 of 77




   1              On All Causes of Action:

   2              7.     For reasonable attorneys’ fees, pursuant to Code of Civil Procedure § 1021.5;

   3              8.     For costs of suit;

   4              9.     For pre-judgment interest; and

   5              10.    For such other relief as the Court may deem just and proper.

   6 Dated: June 24, 2020                             DOSTART HANNINK & COVENEY LLP

   7

   8
                                                      ZACH P. DOSTART
   9                                                  Attorneys for Plaintiff

  10
                                              DEMAND FOR JURY TRIAL
  11
                  Plaintiff hereby demands a trial by jury of all claims and causes of action so triable.
  12
       Dated: June 24, 2020                           DOSTART HANNINK & COVENEY LLP
  13

  14

  15                                                  ZACH P. DOSTART
                                                      Attorneys for Plaintiff
  16   917742.4

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                            15
       CLASS ACTION COMPLAINT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.31 Page 17 of 77




                                               Exhibit
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.32 Page 18 of 77




                          SENATE JUDICIARY COMMITTEE
                            Senator Ellen M. Corbett, Chair
                              2009-2010 Regular Session


 SB340
 Senator Yee
 As Amended April 2, 2009
 Hearing Date: April 14, 2009
 Business and Professions Code
 ADM:jd


                                         SUBJECT




                                                                                                    (800) 666-1917
                       Advertising: Automatic Renewal Purchases

                                     DESCRIPTION

 This bill would require, in any automatic renewal offer, a business to clearly and




                                                                                                    LEGISLATIVE INTENT SERVICE
 conspicuously state the automatic renewal offer terms and obtain the customer's
 affirmative consent to those terms before fulfilling any subscription or purchasing
 agreement on an automatic renewal basis. This bill would also require all marketing
 materials to clearly and conspicuously display a toll-free telephone number, if available,
 telephone number, postal address, or electronic mechanism the customer could use for
 cancellation.

 This bill would require the order form to clearly and conspicuously disclose that the
 customer is agreeing to an automatic renewal subscription or purchasing agreement.

 This bill would impose similar requirements for any automatic renewal offer made over
 the telephone or on an Internet Web page.

  (This analysis reflects author's amendments to be offered in committee.)

                                     BACKGROUND

 Current consumer protection statutes do not address automatic renewal clauses or
 provisions in subscriptions or purchasing agreements. Senate Bill 340 is intended to
 close this gap in the law.

 When some businesses began using automatic renewals for subscriptions and purchase
 agreements for products and services, consumer complaints began to surface regarding
 those automatic renewals. Consumers complained that they were unaware of and had
                                                                                        Exhibit 1
                                          LIS-3                              (more)       Page 1
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.33 Page 19 of 77
 SB 340 (Yee)
 Page 2 of 7


 not requested the automatic renewals until they either received a bill or a charge on
 their credit card.
 An example of this problem is illustrated by the Time, Inc. (Time) case. After receiving
 numerous consumer complaints, the Attorneys General of 23 states, including
 California, launched an investigation into Time's automatic renewal subscription offers.
 In 2006, the investigation resulted in a settlement agreement between the Attorneys
 General and Time that includes a number of reforms to automatic renewals that Time
 sends to their customers. Those reforms include, among others, expanded disclosure
 requirements and customers' affirmative consent to automatic renewals. ( See Comment
 2 for details.)

                             CHANGES TO EXISTING LAW

 Existing law, the Unfair Competition Law (UCL), provides that unfair competition
 means and includes any unlawful, unfair, or fraudulent business act or practice and




                                                                                                     (800) 666-1917
 unfair, deceptive, untrue or misleading advertising, and any act prohibited by the False
 Advertising Act (FAA). (Bus. & Prof. Code Sec. 17200 et seq.)

 Existing law, the FAA, includes the following:
 • prohibits any person with the intent, directly or indirectly, to dispose of real or
    personal property, to perform services, or to make or disseminate or cause to be




                                                                                                     LEGISLATIVE INTENT SERVICE
    made or disseminated to the public any statement concerning that real or personal
    property that is untrue or misleading and known or should be known to be untrue
    or misleading; and
 • prohibits any person from making or disseminating any untrue or misleading
    statement as part of a plan or scheme with the intent not to sell that personal
    property or those services at the stated or advertised price. (Bus. & Prof. Code Sec.
    17500.)

 Existing law provides that any violation of the FAA is a misdemeanor punishable by
 imprisonment in the county jail not exceeding six months, or by a fine of $2,500, or by
 both. (Bus. & Prof. Secs. 17500, 17534.)

 Existing law provides that any person who violates any provision of the FAA is liable
 for a civil penalty not to exceed $2,500 for each violation that must be assessed and
 recovered in a civil action by the Attorney General or by any district attorney, county
 counsel, or city attorney. (Bus. & Prof. Code Sec. 17536.)

 Existing law provides that a person who has suffered injury in fact and has lost money
 or property as a result of unfair competition may bring a civil action for relief. (Bus. &
 Prof. Code Sec. 17204.)

 Existing law provides for injunctive relief, restitution, disgorgement, and civil penalties.
 (Bus. & Prof. Code Secs. 17203, 17206.)

                                                                                         Exhibit 1
                                                                                           Page 2
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.34 Page 20 of 77
 SB 340 (Yee)
 Page 3 of 7


 This bill would require all printed marketing materials containing an offer with an
 automatic renewal term to comply with the following: the customer's agreement to the
 automatic renewal offer must be obtained in accordance with either (1) or (2) below so
 that the customer is given the opportunity to expressly consent to the offer:
 1.            All automatic renewal offer terms must appear on the order form in
    immediate proximity to the area on the form where the customer selects the
    subscription or purchasing agreement billing terms or where the subscription or
    purchasing agreement billing terms are described; the order form must clearly and
    conspicuously disclose that the customer is agreeing to an automatic renewal
    subscription or purchasing agreement; and the automatic renewal offer terms must
    appear on materials that can be retained by the customer.
 2.            Both of the following:
    a. on the front of the order form, the marketing materials must (i) refer to the
    subscription or purchasing agreement using the term "automatic renewal" or
    11
      continuous renewal," (ii) clearly and conspicuously state that the customer is




                                                                                                 (800) 666-1917
    agreeing to the automatic renewal, and (iii) specify where the full terms of the
    automatic renewal offer may be found; and
    b. the marketing materials must clearly and conspicuously state the automatic
    renewal offer terms presented together preceded by a title identifying them
    specifically as the" Automatic Renewal Terms," "Automatic Renewal Conditions,"
    "Automatic Renewal Obligations," or "Continuous Renewal Service Terms," or




                                                                                                 LEGISLATIVE INTENT SERVICE
    other similar description.

 This bill would require all marketing materials that offer an automatic renewal, when
 viewed as a whole, to clearly and conspicuously disclose the material terms of the
 automatic renewal offer and must not misrepresent the material terms of the offer.

 This bill would require an automatic renewal to clearly and conspicuously describe the
 cancellation policy and how to cancel, including, but not limited to, a toll-free telephone
 number, if available, telephone number, postal address, or electronic mechanism on the
 Internet Web page or on the publication page of the printed materials.

 This bill would require, in any automatic renewal offer made over the telephone, a
 business to clearly and conspicuously state the automatic renewal terms prior to
 obtaining a customer's consent and payment information. The business must obtain a
 clear affirmative statement from the customer agreeing to the automatic renewal offer
 terms and must send a written acknowledgement that contains the toll-free number, if
 available, telephone number, postal address, or electronic mechanism for cancellation.

 This bill would require, in any automatic renewal offer made on an Internet Web page,
 the business to clearly and conspicuously disclose the automatic renewal offer terms
 prior to the button or icon on which the customer must click to submit the order. In any
 automatic renewal offer made on an Internet Web page where the automatic renewal
 terms do not appear immediately above the submit button, the customer must be
 required to affirmatively consent to the automatic renewal offer terms. The automatic
                                                                                     Exhibit 1
                                                                                        Page 3
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.35 Page 21 of 77
 SB 340 (Yee)
 Page 4 of 7


 renewal terms must be preceded by a title identifying them as the Automatic Renewal
                                                                        II



 Terms," Automatic Renewal Conditions," Automatic Renewal
         11                                  11



 Obligations," Continuous Renewal Service Terms," or other similar description.
              11




 This bill would require, in any automatic renewal offer, a business to clearly and
 conspicuously state the automatic renewal offer terms and obtain the customer's
 affirmative consent to those terms before fulfilling any subscription or purchasing
 agreement on an automatic renewal basis and all marketing materials that offer an
 automatic renewal subscription or purchasing agreement must clearly and
 conspicuously display the cancellation policy and how to cancel.

 This bill would provide that no business may represent that a product is free" if the
                                                                                  II



 cost of the product is incorporated in the price of the accompanying item purchased
 under automatic renewal conditions.




                                                                                                   (800) 666-1917
 This bill would provide that a violation of the bill's provisions would not be a crime,
 but all applicable civil remedies would be available.

 This bill would define key terms, including automatic renewal" and automatic
                                              II                             II



 renewal terms." (See Comment 4.)




                                                                                                   LEGISLATIVE INTENT SERVICE
                                       COMMENT

 1. Stated need for the bill

 The author writes:

    It has become increasingly common for consumers to complain about unwanted
    charges on their credit cards for products or services that the consumer did not
    explicitly request or know they were agreeing to. Consumers report they believed
    they were making a one-time purchase of a product, only to receive continued
    shipments of the product and charges on their credit card. These unforeseen
    charges are often the result of agreements enumerated in the fine print" on an
                                                                   II



    order or advertisement that the consumer responded to. The onus falls on the
    consumer to end these product shipments and stop the unwanted charges to their
    credit card.

    A widespread instance of these violations resulted in the 2006 Time, Inc. case, in
    which Time settled a multi-state investigation into its automatic renewal offers and
    solicitations. The states launched their probe after receiving complaints from
    consumers that Time was billing them or charging their credit cards for unwanted
    magazine subscriptions. The states' investigation found that these mail solicitations
    misled some consumers into paying for unwanted or unordered subscriptions.


                                                                                       Exhibit 1
                                                                                         Page 4
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.36 Page 22 of 77
 SB 340 (Yee)
 Page 5 of 7


 2. Time's Assurance of Voluntary Compliance or Discontinuance (Assurance) with
    Attorneys General: SB 340 modeled after the Assurance

 The Attorneys General of 23 states (States), including California, investigated Time's
 automatic renewal subscription offers. Time publishes over 150 magazines worldwide,
 including Time, People, Sports Illustrated, This Old House, Entertainment Weekly,
 Fortune, and Popular Science. Time required customers to notify it if they did not want
 a subscription renewal; otherwise Time charged customers' credit cards or billed
 customers. The automatic renewal terms replaced "the industry's prior practice of
 offering limited-term subscriptions that were renewed at the Customer's affirmative
 election." The States investigated:

    [W]hether the [automatic renewal] terms were clearly and adequately disclosed;
    whether the Customer was given an opportunity to expressly consent to the offer;
    whether the Customer was likely to believe the purchase was for a limited-term




                                                                                                   (800) 666-1917
    subscription, rather than an automatically renewed subscription; whether
    Customers were subsequently informed of the activation of an Automatic Renewal,
    and, if so, the manner in which they were so informed; the manner by which
    Customers were billed or charged; and how Time sought to collect payments for
    charges resulting from an Automatic Renewal. (Matters Investigated set forth in the
    Assurance.)




                                                                                                   LEGISLATIVE INTENT SERVICE
 As a result of the investigation, in 2006, the States reached a settlement agreement - the
 Assurance - with Time. In the Assurance, Time agreed to:
 • provide clear and conspicuous disclosures to consumers concerning all the material
    terms for automatic subscription renewals and, for the next five years, provide
    consumers the option to affirmatively choose an automatic renewal option and Time
    will send those consumers who have chosen an automatic subscription renewal
    written reminders, including information on the right and procedure to cancel;
 • honor all requests to cancel subscriptions as soon as reasonably possible and to
    provide refunds to consumers charged for magazines they did not order;
 • stop mailing solicitations to consumers for subscriptions that resemble bills,
    invoices, or statements of amounts due; and
 • not submit unpaid accounts of automatic renewal customers for third party
    collection.

 Time also agreed to refund to customers up to $4.3 million, which included up to
 $828,463 to 20,238 eligible California consumers, approximately $41 per consumer.
 Senate Bill 340 is modeled in large part after the Assurance.

 3. Remedies available under the bill

 Senate Bill 340 would provide that a violation of its provisions would not be a crime,
 but all applicable civil remedies would be available.

                                                                                       Exhibit 1
                                                                                         Page 5
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.37 Page 23 of 77
 SB 340 (Yee)
 Page 6 of 7


 Under the FAA, any person who violates any provision of the FAA is liable for a civil
 penalty not to exceed $2,500 for each violation that must be assessed and recovered in a
 civil action by the Attorney General or by any district attorney, county counsel, or city
 attorney. Under the UCL, a private party may bring a civil action for injunctive relief
 and/ or for restitution of profits that the defendant unfairly obtained from that party.
 However, the party must have suffered injury in fact and lost money or property.

 4. Key terms defined

 This bill would define the following key terms:
    a. "Automatic renewal" would mean a plan or agreement in which a subscription
    or purchasing agreement is automatically renewed at the end of a definite term for a
    subsequent term.
    b. "Automatic renewal offer terms" would mean the following clear and
    conspicuous disclosure:




                                                                                                  (800) 666-1917
    • that the subscription or purchasing agreement will continue unless the customer
        notifies the business to stop;
    • that the customer has the right to cancel;
    • that the customer will be billed, credit card charged, or other appropriate
        description of the payment method depending on the method described to the
        customer, or chosen by the customer on the front of the order form, and that the




                                                                                                  LEGISLATIVE INTENT SERVICE
        bill, charge, or other payment method will take place before the start of each new
        automatic renewal term;
    • the length of the automatic renewal term or that the renewal is continuous,
        unless the length of the term is chosen by the customer;
    • that the price paid by the customer for future automatic renewal terms may
        change; and
    • the minimum purchase obligation, if any.
    c. "Clear and conspicuous" or "clearly and conspicuously" would mean a statement
    or communication, written or oral, presented in a font, size color, location, and
    contrast against the background in which it appears, compared to the other matter
    which is presented, so that it is readily understandable, noticeable, and readable.
    d. "Marketing materials" would include any offer, solicitation, script, product
    description, publication, or other promotional materials, renewal notice, purchase
    order device, fulfillment material, or any agreement for the sale or trial viewing of
    products that are delivered by mail, in person, television or radio broadcast, e-mail,
    Internet, Internet Web page, or telephone device, or appearing in any newspaper or
    magazine or on any insert thereto, or Internet link or pop-up window.

 5. Recording of telephone automatic renewal offers

 Assembly Bill 88 (Corbett, Ch. 77, Stats. 2003) incorporated into state law a rule adopted
 by the Federal Trade Commission intended to protect consumers from "abusive"
 telemarketing practices. The rule requires, among other things, that telemarketers make

                                                                                      Exhibit 1
                                                                                        Page 6
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.38 Page 24 of 77
 SB 340 (Yee)
 Page 7 of 7


 and maintain an audio recording of all telephone solicitations. (Telemarketing Sales
 Rule, 16 C.F.R. Part 310, 310.4(a)(6)(i), and 310.S(a)(S), effective March 31, 2009.)

 The author may want to consider requiring that telephone automatic renewal offers be
 audio recorded and that the recording be maintained.

 6. Author's amendments

 On page 3, line 17, insert:
 (c) "Continuous renewal" means a plan or arrangement in which a subscription or
     purchasing agreement is continuously renewed until the customer cancels the
     renewal.

 On page 3, line 19, delete (c) and insert (d).




                                                                                                  (800) 666-1917
 On page 3, line 34, delete (d) and insert (e).

 On page 3, line 36, delete (e) and insert (f).

 On page 4, line 4, insert (f).




                                                                                                  LEGISLATIVE INTENT SERVICE
 On page 4, line 5, insert:
 (g) All automatic renewal provisions in this article shall apply to continuous renewals.


 Support: California Public Interest Research Group; Consumer Federation of
 California; American Federation of State, County and Municipal Employees; California
 Alliance for Consumer Protection

 Opposition: None Known

                                           HISTORY

 Source: Author

 Related Pending Legislation: None Known

 Prior Legislation: None Known

                                           ************




                                                                                      Exhibit 1
                                                                                        Page 7
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.39 Page 25 of 77




                                               Exhibit
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.40 Page 26 of 77

                                                                                     SB 340
                                                                                     Page 1

 Date of Hearing: June 30, 2009

                          ASSEMBLY COMMITTEE ON filDICIARY
                                     Mike Feuer, Chair
                           SB 340 (Yee)-As Amended: June 24, 2009

                      PROPOSED CONSENT (As Proposed to be Amended)

 SENATE VOTE: 37-0

 SUBJECT: AUTOMATIC RENEWAL AND CONTINUOUS SERVICE OFFERS

 KEY ISSUE: SHOULD A BUSINESS THAT MARKETS A PRODUCT WITH AN
 "AUTOMATIC RENEWAL OFFER" BE REQUIRED TO CLEARLY AND
 CONSPICUOUSLY DISCLOSE RENEWAL TERMS AND CANCELLATION POLICIES,
 AND TO OBTAIN THE CUSTOMER'S AFFIRMATIVE CONSENT TO AN AUTOMATIC




                                                                                                      (800) 666-1917
 RENEWAL?

 FISCAL EFFECT: As currently in print this bill is keyed non-fiscal.

                                            SYNOPSIS




                                                                                                      LEGISLATIVE INTENT SERVICE
 This non-controversial bill, which received a unanimous vote on the Senate floor, seeks to
 protect consumers from unwittingly consenting to "automatic renewals" ofsubscription orders
 or other "continuous service" offers. According to the author and supporters, consumers are
 often charged for renewal purchases without their consent or knowledge. For example,
 consumers sometimes find that a magazine subscription renewal appears on a credit card
 statement even though they never agreed to a renewal. Indeed, this problem Zed 23 state
 attorneys general to launch an investigation of Time, Inc., in response to claims that the
 company used deceptive practices in signing up customers for automatic subscription renewals.
 As part of a settlement of this dispute, Time agreed to institute new practices so that customers
 are fully aware of and affirmatively consent to automatic renewals. This bill, following the lead
 of the Times' settlement, would require that renewal terms and cancellation policies be clearly
 and conspicuously presented to the consumer, whether the offer is made on printed material or
 through a telephone solicitation. In addition, the bill would require that the consumer make
 some affirmative acknowledgement before an order with an automatic renewal can be
 completed. Finally, the bill specifies that violation of the bill's provisions do not constitute a
                                                                                                      ~-.
                                                                                                      ~
                                                                                                       •' •
                                                                                                      ••••
                                                                                                       •:•
 crime. The author has worked closely with affected business interests and has made several
 amendments that appear to address all stakeholders' concerns. There is no registered
 opposition to the bill.

 SUMMARY: Requires any business making an "automatic renewal" or "continuous service"
 offer to clearly and conspicuously, as defined, disclose terms of the offer and obtain the
 consumer's affirmative consent to the offer. Specifically, this bill:

 1) Makes it unlawful for any business making an automatic renewal offer or a continuous
    service offer to a consumer to do any of the following:


                                                    LIS-9
                                                                                          Exhibit 2
                                                                                            Page 8
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.41 Page 27 of 77

                                                                                       SB 340
                                                                                       Page 2

    a) Fail to present the offer terms in a clear and conspicuous manner, as defined, before the
       subscription or purchasing agreement is fulfilled and in visual proximity, or in the case of
       an offer conveyed by voice, in temporal proximity, to the request for consent to the offer.
    b) Charge the consumer's credit or debit card or the consumer's account with a third party
       for an automatic renewal or continuous service offer without fust obtaining the
       consumer's affirmative consent.
    c) Fail to provide automatic renewal or continuous service offer terms, cancellation policy,
       and information regarding how to cancel in a manner that is capable of being retained by
       the consumer. If the offer includes a free trial, the business shall disclose how to cancel
       and allow the consumer to cancel before the consumer pays for the goods or services.

 2) Requires a business making automatic renewal or continuous service offers to provide a toll-
    free telephone number, electronic mail address, a postal address if the seller directly bills the
    customer, or another cost-effective, timely, and easy-to-use mechanism for cancellation that
    shall be described in the written acknowledgment.




                                                                                                          (800) 666-1917
 3) Specifies that in the case of a material change in the terms of an automatic renewal or
    continuous service offer that has been accepted by the consumer, the business shall provide
    the consumer with a clear and conspicuous notice of the material change and provide
    information regarding how to cancel in a manner that is capable of being retained by the
    consumer.




                                                                                                          LEGISLATIVE INTENT SERVICE
 4) Specifies that the requirements ofthis bill shall only apply to the completion of the initial
    order for the automatic renewal or continuous service, except as provided.

 5) Provides that in any case in which a business sends any goods, wares, merchandise, or
    products to a consumer, under a continuous service or automatic renewal, without first
    obtaining the consumer's affirmative consent, in the manner required by this bill, then the
    goods, wares, merchandise, or products shall be deemed an unconditional gift to the
    consumer, and the business shall bear any shipping or other related costs.

 6) Provides that violation of the provisions of this bill shall not be a crime, but that all civil
    remedies that apply to a violation may be employed. Specifies, however, that if a business
    complies with the provisions of this bill in good faith, it shall not be subject to civil remedies.

 7) Exempts from the provisions of this bill any service provided by certain businesses or
    entities, including those regulated by the California Public Utilities Commission, the Federal
                                                                                                          ~-.
                                                                                                          ~
                                                                                                           •' •
                                                                                                          ••••
                                                                                                           •:•
    Communication Commission, or the Federal Energy Regulatory Commission.

 EXISTING LAW:

 1) Provides, under the Unfair Competition Law (UCL), that unfair competition includes any
    unlawful, unfair, or fraudulent business act or practice, including any unfair, deceptive, or
    untrue advertising, or any act prohibited by the False Advertising Act (FAA). (Business &
    Professions Code Section 17200 et seq.)

 2) Prohibits any person with the intent, directly or indirectly, to sell any goods or services by
    making or disseminating statements that the person knows, or should know, to be untrue or
    misleading, and prohibits any person from making or disseminating any untrue or misleading
                                                                                             Exhibit 2
                                                                                               Page 9
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.42 Page 28 of 77

                                                                                     SB 340
                                                                                     Page 3

    statement as part of a plan or scheme to sell goods or services at other than the stated or
    advertised price. (Business & Professions Code section 17500.)

 3) Provides that any violation of the FAA is a misdemeanor. (Business & Professions Code
    sections 17500, 17534.)

 4) Provides that any person who violates any provision of the FAA is liable for a civil penalty
    not to exceed $2,500 for each violation that must be assessed and recovered in a civil action
    by the Attorney General or by any district attorney, county counsel, or city attorney.
    (Business & Professions Code section 17536.)

 5) Provides that a person who has suffered injury in fact and has lost money or property as a
    result of unfair competition may bring a civil action for relief. (Business & Professions Code
    section 17204.)

 6) Provides for injunctive relief, restitution, disgorgement, and civil penalties for FAA




                                                                                                         (800) 666-1917
    violations. (Business & Professions Code sections 17203, 17206.)

 COMMENTS: This non-controversial bill is a response to reported consumer complaints that
 certain businesses, especially those offering magazine subscriptions or other potentially
 continuous services, lure customers into signing up for "automatic renewals" without the
 consumer's full knowledge or consent. This bill seeks to address this problem by requiring clear




                                                                                                         LEGISLATIVE INTENT SERVICE
 disclosures and affirmative acts of customer consent. The author states:

        It has become increasingly common for consumers to complain about unwanted
        charges on their credit cards for products or services that the consumer did not
        explicitly request or know they were agreeing to. Consumers report they believed
        they were making a one-time purchase of a product, only to receive continued
        shipments of the product and charges on their credit card. These unforeseen charges
        are often the result of agreements enumerated in the 'fine print' on an order or
        advertisement that the consumer responded to. The onus falls on the consumer to
        end these product shipments and stop the unwanted charges to their credit card.

 As noted in the author's background material, this bill was prompted in part by an investigation
 brought by the attorneys general of 23 states, including California, against Time, Inc. The
 investigations found that subscribers to several magazines published by Time, Inc. were
 discovering that their subscriptions were automatically renewed even though the customers
                                                                                                         ~-.
                                                                                                         ~
                                                                                                          •' •
                                                                                                         ••••
                                                                                                          •:•
 claimed that they had never knowingly consented to the renewals. In 2006, the investigation
 resulted in a settlement agreement between the Attorneys General and Time that requires Time to
 more clearly disclose renewal terms and ensure that the consumer take some affirmative step to
 acknowledge consent or rejection of the automatic renewal offer. According to the author, the
 specific disclosure and consent requirements in this measure are modeled after, though not
 identical to, those set forth in the Time settlement.

 ARGUMENTS IN SUPPORT: According to the California Public Interest Research Group
 (CALPIRG), "this bill will help ensure that consumers only get into an ongoing subscription if
 they want to." According to the Consumer Federation of California, this measure will curb
 deceptive marketing practices that are used to sell everything from magazine subscriptions to
 "free trial" offers that lock consumers into an ongoing purchase agreement. Supporters generally
                                                                                             Exhibit 2
                                                                                              Page 10
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.43 Page 29 of 77

                                                                                     SB 340
                                                                                     Page 4

 contend that this is a straightforward measure reflecting the basic premise that consumers
 deserve to know the terms and conditions to which they are agreeing.

 Author's Technical Amendments: The author wishes to take the following technical and
 clarifying amendments:

    •   On page 4 after line 9 insert:

 (e) "Consumer" means any individual who seeks or acquires, by purchase or lease, any goods,
 services, money, or credit for personal, family, or household purposes.

    •   On page 4 line 32 and on page line 16 change "customer" to "consumer"


 PRIOR LEGISLATION: AB 88 (Chapter 77, Stats. of2003) provides that a contract for a good
 or service that is made in connection with a telephone solicitation is unlawful if the telemarketer




                                                                                                       (800) 666-1917
 is in violation of a recent Federal Trade Commission (FTC) rule requiring that the seller obtain
 specified information and express consent directly from the consumer and, under certain
 circumstances, maintain a recording of the call. (This present bill would similarly require that
 automatic renewal offers made over the telephone comply with federal telephonic marketing
 regulations.)




                                                                                                       LEGISLATIVE INTENT SERVICE
 REGISTERED SUPPORT/OPPOSITION:

 Su1mort:

 California Alliance for Consumer Protection
 California Public Interest Research Group (CALPIRG)
 Consumer Federation of California

 Opposition:

 None on file


 Analysis Prepared by: Thomas Clark/ JUD./ (916) 319-2334
                                                                                                       ~-.
                                                                                                       ~
                                                                                                        •' •
                                                                                                       ••••
                                                                                                        •:•




                                                                                           Exhibit 2
                                                                                            Page 11
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.44 Page 30 of 77




                                                   Exhibit 3
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.45 Page 31 of 77




                                                                     Exhibit 3
                                                                      Page 12
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.46 Page 32 of 77




                                                   Exhibit 4
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.47 Page 33 of 77




   Explore the world's largest online family history resource
   - FREE for 14 days. t
   Choos~ a member,hlP t o tr y. There's no risk - you'll only be billed If you declde to keep your
   members.hip after your r,ee u1al.

                                                            Monthli                        6•month
                                                         members ip                      membership



              U.S. Discovery
                                                                .                        SAVE $so•



 0    I
              Access all U.5. r&.,rds on
              Ancestty
                                                          $24.99
                                                         after free trtal
                                                                                            $99
                                                                                        after free uiat


                                                                                         SAVE $9o••            Start FREE trial
              World Explorer
                                                          $39.99
              Access all U.S. & lmern-adonal
              records on Ancesrry
                                                                                           $149
                                                         after rree trial
                                                                                        afte, free trial
      I
      I                                                                                                         Sub.scn ~orcancel anytime
              All Access                                                                 SAVE $1oot
                                                                                                                bycalling l•80o-ANCESTRY

          D   Get full membership to:
                                                          $49.99
                                                                                                                (7da,-s a -k, 9am-llpm £Tl

              .
              • Ancestry
                N.e11r..papers.com Sas$C.l
                                                         aftier free trial
                                                                                           $199
              • FoldUom                                                                                    '
                                                                                        after free trial
                                                                               .




                                                                                                                             Exhibit 4
                                                                                                                              Page 13
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.48 Page 34 of 77




                                                   Exhibit 5
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.49 Page 35 of 77




                                        cf)f ancestry



                       0                Create Account
                                        ~ up a free Ancestr>' a-::count.




                      FlmNam~                           l ast Name

                                                       Ilast Nilme
                      Em ail Addr.ss

                       Em3iJArJd1e-~~


                      Confirm Email Address

                       Co11n,m Emall Address


                      Cru 1t• Pauword Show Password

                       :lassword




                                                                           Exhibit 5
                                                                            Page 14
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.50 Page 36 of 77




                                                   Exhibit 6
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.51 Page 37 of 77




        2. Payment & Address
        We'll use your payment detai ls to provide continued service after your trial
        ends. You can cancel at any time and you will not be charged until your trial is
        complete.


           1~ \     1//SA
                                   ~

          (1        PayPal

          Credit/Debit Card



          MM       I / I yy       0/VCode



        Billing Address

        I United Stat es of Am erica

        I StreetAddress
        I Apt., Suite, Bldg. {Optional)

        l'-_
           c i_ty
                ____________                           -'I   I Select a st ate

        I Zip Code

          6       Proceed to checkout




                                                                                           Exhibit 6
                                                                                            Page 15
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.52 Page 38 of 77




                                                   Exhibit 7
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.53 Page 39 of 77




           Your Orde,r Sum,mary (1)
           14·Day Fret! Tf"lial                                                                                      $0,00
           U.S. Di sc:ov4iiry Membership
            4 da)'-.; fr.,-e, l:h,rn s:2'1 • • j m nth




           1. Account.                                                                                    IP:1-hi

           M- ntle sit1ce May 4, 02




           2. Payment & Address
             Ve'll Lise yoLlr paym ent details to,provide contir11.1ed .;erul:ce after your trial
           ,r;m.d i;, Vo LI i;;;tn ~an~ I at Ii ny tim e ,m d yo1.1 wilt oQt; be , h.i·rg;ed. until you:r tr1i1 l iii
           ,complete.



                REDACTED




           3, Review
           14•Day Free Trial                                                                                         $0 .00
           U.S. D1!lCOV4!!Jr'j' M@mbenhlp
           _ da· ·· · 2e, me           .!!Q/ m   ,,h

           Total                                                                                                     $0.00

           By d i ki u: "0 d 2r now" I . a         re.; d aoo • re,; fo bhe RH'\:~ l   d Can e,?!I t ,a.n Term~. "


              Q, Ordet" now




                                                                                                                              Exhibit 7
                                                                                                                               Page 16
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.54 Page 40 of 77




                                                   Exhibit 8
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.55 Page 41 of 77



                                                                                                                                                                      X
                                               Thank you for your order!                                   4)1 ancestry
                                                   Next Step                                               Ancestry would love to hear your
                                                                                                           feedback and you earn $5 gift card
                                                   <D                                      --------- .1·
                                                                                                           Ancestrv.com wants to EflSlJre ur subscn e         have
                                                   Step 1: Bei,;ln Your Family Tr••                        the bE"sl experience possible. and the i'irsl slep is lo
                                                                                                           hear from new :subsaibers l~e yoorself be~re yoo
                                                                                                           dfve i11 and start using Allcestl'}l.com. If you qualify
                                                   Tell uswhatyoo know about your fam ily an d             and comple te th survey. we wil send you a S5
                                                   we'll tell you what you cl on't know.                   Amazo n.com sift cod, as a thank you.
                                                                                                           Af. pan 01 ine New ,',!ember Panel, you w11 nave Ille


                                                   Eif#E                                                   opportunity to pa rticipate in up to 3 short surveys al
                                                                                                            ey poin ts duting your first f~· months as a
                                                                                                           su scriber (after 3 60. and 90 da s). Each Mure
                                                                                                           suNey mat you co plete win enter ~·ou in a c:rawing
                                                                                                           to Viin on• of t hru tt OQ. A mazon.com gift eoclH .
                                                   6    Privacy                  View Privacy Policy       Your faedbacl< could netp mprove your Ancesl!y
                                                   Privacy is impo rtant to us.. living people in your     el<penence.
                                                   tree c-an 't be seen by other users.

   Order Con fi rmation                    Print                                                           EIWIS
   Your confirmation numb.eris
   A connrm ation email will be sen t to




                                                                                                                                                          Exhibit 8
                                                                                                                                                           Page 17
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.56 Page 42 of 77




                                                   Exhibit 9
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.57 Page 43 of 77




   9
           Antonio
            ~                                                                             05/1012020

           Ancestry.com FREE TRIAL   as  A SCAM Credit card information. I signed up for a ' Free"
           week trial, l cancelled my subscription. i was charged regardless of having cancelled the
           subscrlption(ANO ITS A REOCURJNG CHARGE). on top of that, got an overdraft fee
           b ecause l wasn't expecting a cha rge that I didn't make OONT TRUST ANCESTRY.COM
           WITH YOUR CREDITCARD SCAM




                                                                                              Exhibit 9
                                                                                               Page 18
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.58 Page 44 of 77




                                                   Exhibit 10
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.59 Page 45 of 77




        Complaint Type: Billing/Collection Issues   Status: Resolved (!)




        e                                                                     05/05/2020
                   For two years, I have just discovered, a charge has been made to my
                   bank account for something called ANC archives.com. Research
                   showed me this is some kind of charge from ancestry.com and I have
                   never agreed to it. I have cancelled my debit card so that they can no
                   longer charge me but I have been charged S 10.78 per month since
                   January of 2019.




                                                                                       Exhibit 10
                                                                                         Page 19
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.60 Page 46 of 77




                                               Exhibit 11
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.61 Page 47 of 77




  Complai nt Typ": Billing/Collection Issues   Status: Answ ered Ci)



  9
                                                                         04/29/2020
              I was not notified that my subscription was going to b e ren ewed and I
              do not authorize this use of my American express card by this
              company. I notified the company immed iately upon seeing the cl1arge
              on my account. Up on contact, the merchant refused to provide a
              refund. At no point did I sign, agree. accep t any terms and conditions
              that would not allow me to cancel a subscription within a reasonable
              time frame. I cannot even remember the last time I used their services
              and their refusal to provide a refund aftertimely discove,y of their
              charge is disgusting. •••• •••••••




                                                                                        Exhibit 11
                                                                                          Page 20
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.62 Page 48 of 77




                                               Exhibit 12
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.63 Page 49 of 77




  Complaint Type: BillingiCollec1ion Issues     Status: Resolved   ©


  9
                                                                                                 0 4/ 23/ 20 20
             Las! year I signed up for a trial 10 ancestry.com . Within th e cancellation p eriod, I cancelled
             it. After this point. I have never accesse d or used their website· their login information
             should show that. I have also never received any sort of communication from their
             comp any, wl,ether saying I have a subscription. an invoice, or any other email. Yet they
             started charging my credit card 19.99 every month between Aug. 2019 through April
             20 20. I have tried to cancel it again and hopefllly this stops charging the credit card. The
             customer service rep said that she agreed but she was unable to do anything and herself
             recommended that I d ispute with th e credit card company (which is d ifficult right now due
             to decreased staff during this time). I also searched online and this issue has b een faced
             by many customers, including many here on BBB website.




                                                                                                   Exhibit 12
                                                                                                     Page 21
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.64 Page 50 of 77




                                               Exhibit 13
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.65 Page 51 of 77




  Complaint Typ": Billing/Collection Issues   Status: Resolved $



  9
                                                                                             04120/2020
             I recently notice a cha rge on my credit card for a service I had not purchased. Whe n I
             contacted my b ank they told me th e same amount had been charged to my account 5
             times. I only notice the charge because my account was at a zero b alance this month and
             knew I had not made any additio nal charges. I visited Ancestry.com in Decemb er but did
             not j oin, nor did I requ est any information from the ANC Archives.com ... since I am not oi
             African d ecent. After some research I found that others had been charg ed $9.99 from th is
             entity and had not requested their services. I believe this is a fraudulent company hacking
             p eople who visit Ance-stry.com




                                                                                                Exhibit 13
                                                                                                  Page 22
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.66 Page 52 of 77




                                               Exhibit 14
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.67 Page 53 of 77




  Complaint Type : Billing/Collection Issues   Status: Resolved (1)



  9
                                                                                           0 4/17/2020
              Witho ut notice they charged my Paypal account $104 for a renewal of service. I n ever
              signed up for any annual service. I only use d their dna kiL As soon as they charged me
              without notice, I contacted them well within the 7 day p eriod. They waitingtill the full
              seven days had passed before reaching back to me to say they do not issue refu nds. This
              company is a scam. How do you get away with ch arging people for services they will
              never perform. They still refuse to refund me ,i nd I am seeking legal remedy as well.
              Avoid this company at all cost.




                                                                                             Exhibit 14
                                                                                               Page 23
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.68 Page 54 of 77




                                               Exhibit 15
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.69 Page 55 of 77




  Complaint Typ": Problems with Product/Se rvice   Status: Answered (i)



  9
                                                                                         04/16/2020
             I have been charged several months from a bogus company called anc.ancestry.com this
             is a service I did not sign up for so some how they hacked my credit card number and
             started charging me $9.99 a month. I contact the bbb in Utah and feel they weren·t much
             help to get my money back. I've been ocammcd and I fed rm not being helpe d ao a
             victim or fraud.




                                                                                           Exhibit 15
                                                                                             Page 24
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.70 Page 56 of 77




                                               Exhibit 16
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.71 Page 57 of 77




  Complaint Typ~: Billing/Collection Issues   Statu•: Answered (i>



  e                                                                                          04/03/2020
             While reviewing my bank statement I saw a charge to Ancestry that I did not authorize. I
             have NEVER b een an Ancestry customer or took part in any free trials. My husband tried
             the free trial many years ago (5/2016) although. cancelled it within the specified time
             frame. Therefore. the company had our information at one time. I provided the customer
             seNice representative my husband's d e.mographics at the time of his free trial . she
             claimed that she did not have any record of hin. She verifie d that w e both do not have an
             account but. when ask ed to credit my account for $107.29 she REFUSED to do so. I spent
             hours on the phone to rectify this problem and did not get anywl,ere. I Informed the
             customer Representative that I am reporting them to the BBB......... ••••• ••····· on behalf
             of . ._.•. ·•••·••




                                                                                              Exhibit 16
                                                                                                Page 25
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.72 Page 58 of 77




                                               Exhibit 17
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.73 Page 59 of 77




          Report: #1493218

     Complaint Review: Ancestry -
           Don't let tllern                        • Submitte-d: Mon, March 23, 2020 • Updated: Mon, March 23. 2020
          Get away with it!                        • Reported By: Stan - Canton United States
                                            :,
                   .
                       ~
                                             .      • Ancestry

      -~ ---~·•J
      Make sure they make
                                                      United States
                                                    • Phone: 1-800-615-6560
                                                    • Web: ancest[Y..COm
       the Ripoff Repo11!                           • Category: 6 month trial. turns into chargi!Jgsour credit card evefY. 6 months

               Ripoff Report
                                                    Ancestry I never authorized anyone to auto
                                                    renewal, but Ancestry.com does anyway. It's their
         Bogus CelebritY.                           policy to grab you for $149.00 every 6 months !
      Advertisements
       FACE & Skin
      CREAM RiP-Off!
                                                                                       ti#i
     Don't click on those
          slick Ads!




      Phllfl)'M 11~ !:Ion Ot:Gorc•es
                                                                         ...
                                                                         •      Repair your reputation the right way

                                                                  Show customers \ffl)' they should trust your buS1ness over your competitors
      A h1.<nlfmd,: nf alr>!!r A -'il Sl::u~...

     Ce!e!::nr,' S~in Cr=:'rr Vm'>k'e
     c•e:;:rn r P.::Off :!dvert ~me:'"lts
        US 5,3sed 3nd -=o,.ei"2                          Add Rebut1al to this Report           (i)                        File New Report
     Q2mP.:>nie:. t 'k~d ccr,s~me,.s
     out of Y·..!T'ldr!>d: c,f fl.,1i!! ons o5
      d-ol!:!rs o ·fer tne ~3St 7 '.,'.ears

                                                  I purchased a 6 month trial offer from Ancestry.com, March
     WHAT IS YOUR STORY?
      ARE YOU A VICTIM?
                                                  2019, paid for by credit card, I requested not to keep the card                  ~      ls this
                                                  on file and I never authorize automatic renewals. I was
       FORMER EMPLOYEE?                                                                                                            Ripoff Report
                                                  renewed in Sept 2019, I didn't catch it on my statement (my
      V;JE WANT TO HEAR ITI
      Conlact Our Team Now!                       bad), was again renewed March 2020. Caught it!                                   About you?
                CUCK ..;~Ri=
                                                                                                                                   Click here now..
                                                  Of course they won't refund me for the Sept renewal even
        Wha.: t~ ssa has d'O!le ,o                though I didn't used il No one should have to be auto
   ccnsl.!"l'l:'rs for over t 00 w;ars is ore:
                                                  renewed by ant company regardless of product especially when they requested not to be!
     oi th: m.anv. reasons       ,mv.
                                    R~fi
             Re QOrt 'i'J3SCt e:;to:d,




                                                                                                                                                    Exhibit 17
                                                                                                                                                      Page 26
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.74 Page 60 of 77




                                               Exhibit 18
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.75 Page 61 of 77




    - •       Tim of Chula Vista, CA

   O rig inal review: Nov. 7, 20 19
                                         ~   Verified Rev iew er




   Signed up for one month to confirm results made by anoth er DNA lab, results were the same so I
   canceled the account only to fi nd Ancestry debi ted my account fo r another month . Contacted Ancestry
   by phone (what a experience). Automated syst em could not fi nd my account even af ter submitting 3X.
   Fi nally w as transfe rred to someone who claims he couldn't find my cancellat ion, wh ic h w as confirmed by
   an em ail from Ancestry trying to keep me active (save this email, you w ill need it). Aft er 18 m inu tes o n
   the phone I was g iven a con firmation number th at con firms my account being cancelled ... (TBD).




                                                                                                         Exhibit 18
                                                                                                           Page 27
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.76 Page 62 of 77




                        EXHIBIT 2
"UUa+ZV^ÿ    a+ÿ̀"+U^ÿ
          Case       }XU]a%Uÿ"UUa+ZV^ÿ~>ÿ<><ÿ>;ÿ:;Document
                   3:20-cv-01456-LAB-DEB                    ÿ>ÿ>;== 1-3 Filed 07/29/20 PageID.77    Page    63 of 77
                                                                                                                                                    Az{|M|
                                                                                                      nopÿrosptÿ
                                                                                                               suvÿowxy
 James T. Hannink (131747); Zach P. Dostart (255071)
 DOSTART HANNINK & COVENEY LLP
  4180 La Jolla Village Dr., Ste. 530, La Jolla, CA 92037
           UVYV`]aZVÿZa8(858) 623-4200                        "ÿZa8ÿ~<9>(858) 623-4299
ÿÿÿÿÿÿ"UUa+ZV^ÿa+ÿ~> Plaintiff Marta Carrera Chapple
EPJFHBGHÿAGPH5ÿGQÿA0DBQGHRB0SÿAGPR5TÿGQSAN DIEGO
  5U+VVUÿ"WW+V55330 W. Broadway
 #"XYXZ[ÿ"WW+V55
  XU^ÿ"ZWÿ_X̀ÿaWV San Diego, CA 92101
       \+"Z ]ÿZ"#V Hall of Justice
  "5VÿZ"#V
                 Chapple v. Ancestry.com Operations Inc.
      ABCBDÿA0EFÿAGCFHÿEIFF5                             A3djbkÿAKlÿmlcLK2c3                   "5VÿZ%#\V+
  X Pbcdc2eÿ            Dcdc2eÿ                '$              &$ 
    f"!'$ÿ              f"!'$ÿ
     !$ ÿ              !$ ÿÿ fÿ  ÿÿ $ ÿÿ $$ÿ &%W[V
                                               8ÿ+'ÿÿ'-ÿ'ÿ182).i WV`U8
      ÿg.h-)))i g.h-)))i
                           ¦<=ÿ§¨©ÿ96ÿ:=<ÿÿ89<ÿ~=ÿ=<;:8<9=ÿ9ÿ>?ÿª7
 78ÿ ÿ3ÿÿ ÿÿ ÿÿ ÿÿ ÿ  ÿÿ
    0123ÿ5362                                         A326K2                                   J63clc3KbbÿA3djbkÿAccbÿDc2cLK2c3ÿ
          "'ÿf..i                                         \ ÿÿ$$ÿf)i         AKb¡ÿH1blÿ3NÿA3162Sÿ61blÿ¢¡£||¤¢¡£|¢
          %$$'ÿ!ÿf2i                            +'ÿ18/2)ÿ $ÿf)i                    "$'U ÿ'$ÿf)1i
    G26ÿJBJmmÿJ6l3KbÿB16J63j62ÿ               a ÿ $ÿf)i                           $'$ÿ  ÿf7)i
    mKdKL63LN1bÿmK2ÿ5362                             X$'$ ÿ, ÿf7i                        #ÿÿf2)i
          " ÿf)2i                                     a ÿ$ÿf1/i                            5 'ÿ$ÿf.i
          `'ÿÿf.2i                       HKbÿ
                                                          J6 3j62                                     V$,$! $Uÿÿf1)i
          # ÿ! ÿf2hi                             V!$ $ÿ!$X$,ÿ                       X$'$ ÿ, ÿ!ÿ$ÿ!ÿ ÿ
          a ÿ̀X`W}Wÿf.1i                                 $ !$$ÿf72i                           ,ÿÿ,$ÿ!ÿÿ
    R3{JBJmmÿG26ÿ5362                               }$'ÿ,$ÿf11i                         ÿf27i
                                                                                                 FN36d2ÿ3Nÿ1eLd2
     X \'     $ ÿ'$ÿ'$ ÿ ÿf)/i       a ÿÿ ÿf.i                      V$ ! $ÿÿ'! $ÿf.)i
            ,ÿ ÿf)i                          PbKN1bÿm2Kc6                          zclbbK31lÿAccbÿA3djbKc2
          W !$ÿf71i                                     !! ÿf17i                             +Xaÿf./i
           'ÿf7i                                        +   $ÿf1.i                           a ÿ!$ÿ~9<ÿ=8¥ÿ>9@ÿf2.i
          X$ 'ÿ ÿf7i                          W 'ÿf1i                          zclbbK31lÿAccbÿJ2c2c3
          `$ÿ$  $ ÿf.hi                  1ecc
                                                           K bÿ
                                                              H  c
          a ÿ$$(`X`W}Wÿÿf1hi                       "ÿ'ÿf)hi                          `$ ÿ$ÿÿ,$$ ÿf.7i
    Fdjb3d2                                              ` $ÿÿ$ÿÿf77i          a ÿ $ÿ~9<ÿ=8¥ÿ>9@ÿf21i
          }$'ÿ!$$ÿf1i                          }ÿÿ!$ÿf).i
          a ÿ!! $ÿf7hi                               a ÿ'ÿ,ÿf1i
.8 U ÿ X                  ÿ$ !ÿ'$ ÿ'ÿ182))ÿÿ ÿ$ÿ+'ÿÿ'8ÿXÿ ÿÿÿ!-ÿ!ÿ
  ÿ«'$ÿ $ÿ'ÿ!$ ! $
  8 Y ÿ$'! ÿÿÿ$ÿ 8 X Y ÿ$'! ÿÿ$ 
  8 X V$,ÿ!$ÿ ÿ$ÿ'ÿÿ$,ÿ 8           $$ÿÿÿ$ÿ $$ÿ$ÿ$ ÿÿ!ÿ
           ' ÿÿÿ ÿ! ($'!$ÿÿ,               'ÿ$ÿ ÿ'$-ÿ-ÿÿ'$-ÿÿ$ÿÿ ÿ
    8 X 5'$ÿ!'$ÿÿ'! $ÿ, $                     '
                                                          8      5'$ÿ'! $ÿ'ÿ' ,$
18 + ! ÿ' ÿ~8¬8­ÿ>ÿ<¬><ÿ>®8 X !$  8 X $$!$ 4ÿ ÿÿ$'$,ÿ 8 '$,
28 Z'! ÿÿ'ÿÿ$ÿ~=8¥®1) False Advertising; 2) Violation of CLRA; and 3) Unfair Competition
h8 U ÿ X                  ÿ$ ÿÿ$ÿ'8
8 Xÿ ÿÿ$ÿ$$ÿÿ-ÿÿ$ÿ,ÿÿ$ ÿÿÿ8ÿ~¯9:ÿ>®ÿ:=ÿ¥9;ÿ°±²³§´7
W June 24, 2020
                Zach P. Dostart
                      fU^`Vÿa+ÿ̀+XZUÿZ"#Vi                                                            f5X[Z"U%+Vÿa ÿ̀"+U^ÿa+ÿ"UUa+ZV^ÿa+ÿ̀"+U^i
                                                                     RG5BAFÿ
 ÿµ
  ÿÿÿÿ̀$ÿ!'ÿÿÿ,ÿ ÿÿ ÿÿ ÿÿ$ÿ ÿ$ÿÿ $ÿf ÿ!ÿ!ÿÿÿÿÿ
 ÿÿÿÿ'$ ÿ ÿ̀ÿ -ÿ!ÿ -ÿÿ} ÿ$ÿX$'$ÿ i8ÿf8ÿ+'ÿÿ'-ÿ'ÿ18..)8iÿ'ÿÿÿ!ÿ'ÿ
 ÿÿÿÿ$ÿ$$8ÿÿÿÿÿ
 ÿµ
  ÿÿÿÿÿ,ÿ ÿ$ÿ$ÿÿ$ÿ,ÿ ÿ«'ÿÿÿ'ÿ'8ÿ
 ÿµ
  ÿÿÿXÿÿÿÿ!ÿ'$ ÿ'ÿ182))ÿÿ«8ÿÿ ÿ$ÿ+'ÿÿ'-ÿ'ÿ!'ÿ,ÿÿÿÿÿ,ÿ ÿ$ÿÿÿ
 ÿÿÿÿ ÿÿÿ ÿ$ÿÿ $8ÿÿÿ
 ÿµ
  ÿÿÿÿ%$ÿÿÿÿ $ÿÿ'$ ÿ'ÿ18/2)ÿÿÿ!ÿ-ÿÿ,ÿ ÿÿ ÿ'ÿÿÿ'ÿ$JKL8ÿÿÿMÿ3NÿO
 !ÿ"ÿÿ#$ÿ%ÿ
&'ÿ'$ÿÿ$ÿ
 #()7)ÿ*+ ,8ÿ&'ÿ7-ÿ.))/0
                                                       ABCBDÿA0EFÿAGCFHÿEIFF5                             8ÿ+'ÿÿ'-ÿ'ÿ.81)-ÿ18..)-ÿ182))3182)1-ÿ18/2)4ÿ
                                                                                                                 8ÿ5$ÿÿ&'ÿ"!$$-ÿ8ÿ187)ÿ
                                                                                                                                               666789:;<=78>7?9@
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.78 Page 64 of 77




                        EXHIBIT 3
        Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.79 Page 65 of 77
                                                                                                                                                  012OPQQ
                                        0122340ÿ                                                                             ÿ7 9ÿ}~ÿ ÿ
                                  6789 78 ÿ878                                                                     6}  ÿ  ÿ} ÿ~ÿ ÿ7 9~

43tuvwÿt3ÿxwyw4xz4t{ÿ
6|8} ÿÿ~   ÿ
 ANCESTRY.COM OPERATIONS INC., a Virginia corporation; and
 DOES 1-50, inclusive
31ÿzwÿwu4ÿ01wxÿÿzu4tuyy{ÿ
6 ÿ~}9ÿ~   ÿ~ÿ~  9~
 MARTA CARRERA CHAPPLE, individually and on behalf of all others
 similarly situated
jd4Mÿ%ÿe,;ÿo-ÿ/)<ÿdeÿ2%&ÿ',ÿ)21)ÿ,,1-/ÿ%ÿq1e%ÿ%&ÿo1-ÿe,&)ÿ-3//ÿ%ÿ&/%-)ÿq1e1-ÿ8ÿ),/<ÿ:,)ÿeÿ1-*%&',1%-ÿ
o3%q<ÿ
ÿÿÿÿ%ÿe,;ÿ8ÿ4(NMj(:ÿ(5ÿ,*&ÿe1/ÿ/''%-/ÿ,-)ÿ3,3ÿ,&/ÿ,&ÿ/&;)ÿ%-ÿ%ÿ%ÿ*13ÿ,ÿq&1-ÿ&/%-/ÿ,ÿe1/ÿ2%&ÿ,-)ÿe,;ÿ,ÿ2%ÿ
/&;)ÿ%-ÿeÿ3,1-1**<ÿ(ÿ3&ÿ%&ÿe%-ÿ2,33ÿq133ÿ-%ÿ&%2ÿ%<ÿ%&ÿq&1-ÿ&/%-/ÿ'/ÿoÿ1-ÿ&%&ÿ3,3ÿ*%&'ÿ1*ÿ%ÿq,-ÿeÿ2%&ÿ%ÿe,&ÿ%&ÿ
2,/<ÿde&ÿ',ÿoÿ,ÿ2%&ÿ*%&'ÿe,ÿ%ÿ2,-ÿ/ÿ*%&ÿ%&ÿ&/%-/<ÿ%ÿ2,-ÿ*1-)ÿe/ÿ2%&ÿ*%&'/ÿ,-)ÿ'%&ÿ1-*%&',1%-ÿ,ÿeÿ4,31*%&-1,ÿ4%&/ÿ
-31-ÿ53*63ÿ4-&ÿEEEFG"H!WU"FGJFK"LIVcUXVcTÿ%&ÿ2%-ÿ3,qÿ31o&,&ÿ%&ÿeÿ2%&e%/ÿ-,&/ÿ%<ÿ*ÿ%ÿ2,--%ÿ,ÿeÿ*131-ÿ*ÿ,/ÿeÿ
2%&ÿ23&ÿ*%&ÿ,ÿ*ÿq,1;&ÿ*%&'<ÿ*ÿ%ÿ)%ÿ-%ÿ*13ÿ%&ÿ&/%-/ÿ%-ÿ1'ÿ%ÿ',ÿ3%/ÿeÿ2,/ÿoÿ)*,3ÿ,-)ÿ%&ÿq,/ÿ'%-ÿ,-)ÿ&%&ÿ',ÿ
oÿ,-ÿq1e%ÿ*&e&ÿq,&-1-ÿ*&%'ÿeÿ2%&<ÿ
ÿÿÿÿde&ÿ,&ÿ%e&ÿ3,3ÿ& 1&'-/<ÿ%ÿ',ÿq,-ÿ%ÿ2,33ÿ,-ÿ,%&-ÿ&1eÿ,q,<ÿ*ÿ%ÿ)%ÿ-%ÿ-%qÿ,-ÿ,%&-ÿ%ÿ',ÿq,-ÿ%ÿ2,33ÿ,-ÿ,%&-ÿ
&*&&,3ÿ/&;12<ÿ*ÿ%ÿ2,--%ÿ,**%&)ÿ,-ÿ,%&-ÿ%ÿ',ÿoÿ311o3ÿ*%&ÿ*&ÿ3,3ÿ/&;12/ÿ*&%'ÿ,ÿ-%-&%*1ÿ3,3ÿ/&;12/ÿ&%&,'<ÿ%ÿ2,-ÿ3%2,ÿ
e/ÿ-%-&%*1ÿ&%/ÿ,ÿeÿ4,31*%&-1,ÿN,3ÿ5&;12/ÿ¡oÿ/1ÿEEEFcJEXVcTGJcWU"HWJF"HKÿeÿ4,31*%&-1,ÿ4%&/ÿ-31-ÿ53*63ÿ4-&ÿ
EEEFG"H!WU"FGJFK"LIVcUXVcTÿ%&ÿoÿ2%-,21-ÿ%&ÿ3%2,3ÿ2%&ÿ%&ÿ2%-ÿo,&ÿ,//%21,1%-<ÿjdMfÿdeÿ2%&ÿe,/ÿ,ÿ/,%&ÿ31-ÿ*%&ÿq,1;)ÿ*/ÿ,-)ÿ
2%//ÿ%-ÿ,-ÿ/3'-ÿ%&ÿ,&o1&,1%-ÿ,q,&)ÿ%*ÿ¢78888ÿ%&ÿ'%&ÿ1-ÿ,ÿ21;13ÿ2,/<ÿdeÿ2%&p/ÿ31-ÿ'/ÿoÿ,1)ÿo*%&ÿeÿ2%&ÿq133ÿ)1/'1//ÿeÿ2,/<ÿ
£¤¥]\¦ÿ§"ÿXJ ÿVYJ J"Fÿ]Wÿ"ÿHVIT" VÿV !H"ÿVÿ̈_ÿ©JIZÿcJÿG"H!VÿTVVÿVGWWHÿV ÿIÿG" !HJÿIWÿVIGGXJHÿIÿLVHIWb Fÿ§VJÿcJÿWU"HYJGWb ÿJÿ
G" !WJGWb Fÿ
ÿÿÿÿªWV Vÿ̈_ÿ«¬]ÿ«gÿn§gl«­¥\ÿVITrIÿVÿsVÿcVÿV !HVKV ÿVI!JÿGW!JGWb ÿhÿTJTVcVIÿcVKJcVIÿTJHJÿTHVIV !JHÿ JÿHVITVI!JÿT"HÿVIGHW!"ÿV ÿVI!Jÿ
G"H!VÿhÿXJGVHÿsVÿIVÿV !HVKVÿ JÿG"TWJÿJcÿVYJ J !VFÿ® JÿGJH!Jÿ"ÿ JÿccJYJJÿ!VcVUb WGJÿ"ÿc"ÿTH"!VKV Fÿ]ÿHVITVI!JÿT"HÿVIGHW!"ÿ!WV VÿsVÿVI!JHÿ
V ÿU"HYJ!"ÿcVKJcÿG"HHVG!"ÿIWÿVIVJÿsVÿTH"GVIV ÿIÿGJI"ÿV ÿcJÿG"H!VFÿgIÿT"IWacVÿsVÿXJhJÿ ÿU"HYcJHW"ÿsVÿI!VÿTVJÿIJHÿTJHJÿIÿHVITVI!JFÿ
[VVÿV G" !HJHÿVI!"IÿU"HYcJHW"IÿVÿcJÿG"H!VÿhÿY¯IÿWU"HYJGWb ÿV ÿVcÿnV !H"ÿVÿhJÿVÿcJIÿn"H!VIÿVÿnJcWU"HWJÿEEEFIG"H!VFGJFK"L#ZÿV ÿcJÿ
aWacW"!VGJÿVÿcVhVIÿVÿIÿG" J"ÿ"ÿV ÿcJÿG"H!VÿsVÿcVÿsVVÿY¯IÿGVHGJFÿ]Wÿ"ÿTVVÿTJKJHÿcJÿG"!JÿVÿTHVIV !JGWb ZÿTWJÿJcÿIVGHV!JHW"ÿVÿcJÿG"H!VÿsVÿ
cVÿrÿ ÿU"HYcJHW"ÿVÿV°V GWb ÿVÿTJK"ÿVÿG"!JIFÿ]Wÿ"ÿTHVIV !JÿIÿHVITVI!JÿJÿ!WVYT"ZÿTVVÿTVHVHÿVcÿGJI"ÿT"HÿWGYTcWYWV !"ÿhÿcJÿG"H!VÿcVÿT"H¯ÿ
sW!JHÿIÿIVc"ZÿWVH"ÿhÿaWV VIÿIWÿY¯IÿJLVH!V GWJFÿ
ÿÿÿÿ±Jhÿ"!H"IÿHVsWIW!"IÿcVKJcVIFÿgIÿHVG"YV JacVÿsVÿccJYVÿJÿ ÿJa"KJ"ÿWYVWJ!JYV !VFÿ]Wÿ"ÿG" "GVÿJÿ ÿJa"KJ"ZÿTVVÿccJYJHÿJÿ ÿIVHLWGW"ÿVÿ
HVYWIWb ÿJÿJa"KJ"IFÿ]Wÿ"ÿTVVÿTJKJHÿJÿ ÿJa"KJ"ZÿVIÿT"IWacVÿsVÿGYTcJÿG" ÿc"IÿHVsWIW!"IÿTJHJÿ"a!V VHÿIVHLWGW"IÿcVKJcVIÿKHJ!W!"IÿVÿ ÿ
TH"KHJYJÿVÿIVHLWGW"IÿcVKJcVIÿIWÿUWVIÿVÿcGH"Fÿ[VVÿV G" !HJHÿVI!"IÿKHT"IÿIWÿUWVIÿVÿcGH"ÿV ÿVcÿIW!W"ÿEVaÿVÿnJcWU"HWJÿ§VKJcÿ]VHLWGVIZÿ
EEEFcJEXVcTGJcWU"HWJF"HK#ZÿV ÿVcÿnV !H"ÿVÿhJÿVÿcJIÿn"H!VIÿVÿnJcWU"HWJZÿEEEFIG"H!VFGJFK"L#ÿ"ÿT" Wr "IVÿV ÿG" !JG!"ÿG" ÿcJÿG"H!Vÿ"ÿVcÿ
G"cVKW"ÿVÿJa"KJ"Iÿc"GJcVIFÿ¤¥]\iÿ["HÿcVhZÿcJÿG"H!Vÿ!WV VÿVHVGX"ÿJÿHVGcJYJHÿcJIÿG"!JIÿhÿc"IÿG"I!"IÿV°V !"IÿT"HÿWYT" VHÿ ÿKHJLJYV ÿI"aHVÿ
GJcsWVHÿHVGTVHJGWb ÿVÿ²`_Z___ÿbÿY¯IÿVÿLJc"HÿHVGWaWJÿYVWJ !Vÿ ÿJGVH"ÿ"ÿ JÿG" GVIWb ÿVÿJHaW!HJVÿV ÿ ÿGJI"ÿVÿVHVGX"ÿGWLWcFÿªWV VÿsVÿ
TJKJHÿVcÿKHJLJYV ÿVÿcJÿG"H!VÿJ !VIÿVÿsVÿcJÿG"H!VÿTVJÿVIVGXJHÿVcÿGJI"F
deÿ-,'ÿ,-)ÿ,))&//ÿ%*ÿeÿ2%&ÿ1/fÿÿSan Diego Superior Court                                        4(5Mÿj.+kM:fÿlmYVH"ÿVcÿnJI"#i
gcÿ"YaHVÿhÿWHVGGWb ÿVÿcJÿG"H!VÿVI#i
                                            330 West Broadway
                                            San Diego, CA 92101
deÿ-,'ÿ,))&//ÿ,-)ÿ3e%-ÿ-'o&ÿ%*ÿ3,1-1**p/ÿ,%&-ÿ%&ÿ3,1-1**ÿq1e%ÿ,-ÿ,%&-ÿ1/fÿgcÿ"YaHVZÿcJÿWHVGGWb ÿhÿVcÿmYVH"ÿ
Vÿ!VcrU" "ÿVcÿJa"KJ"ÿVcÿVYJ J !VZÿ"ÿVcÿVYJ J !VÿsVÿ"ÿ!WV VÿJa"KJ"ZÿVI#i
James T. Hannink (131747); Zach P. Dostart (255071); DOSTART HANNINK & COVENEY LLP
 4180 La Jolla Village Dr., Ste. 530, La Jolla, CA 92037; Tel: (858) 623-4200
(dMf  ÿ                                                                       43&ÿoÿ                                        ÿÿ
RVGXJ#                                                                        ]VGHV!JHW"#                                       !"#
R"HÿTH""Uÿ"UÿIVHLWGVÿ"Uÿ!XWIÿIYY" IZÿIVÿ@&%%*ÿ%*ÿ5&;12ÿ%*ÿ5''%-/ÿU"HYÿ[\]^_`_#F#ÿÿÿÿ
[JHJÿTHVaJÿVÿV !HVKJÿVÿVI!JÿGW!J!Wb ÿIVÿVcÿU"HYcJHW"ÿÿ@&%%*ÿ%*ÿ5&;12ÿ%*ÿ5''%-/ÿ[\]^_`_#F#
 95M(N?                          43tuvwÿt3ÿtwÿw034ÿ0wwx{ÿ%ÿ,&ÿ/&;)
                                 7< ,/ÿ,-ÿ1-)1;1),3ÿ)*-),-<
                                 =< ,/ÿeÿ&/%-ÿ/)ÿ-)&ÿeÿ*1211%/ÿ-,'ÿ%*ÿITVGWUh#f
                                 < %-ÿoe,3*ÿ%*ÿ/21*f
                                     -)&f 44@ÿB7C<78ÿ2%&%&,1%-                                    44@ÿB7C<C8ÿ'1-%&
                                                   44@ÿB7C<=8ÿ)*-2ÿ2%&%&,1%-                     44@ÿB7C<8ÿ2%-/&;,
                                                   44@ÿB7C<B8ÿ,//%21,1%-ÿ%&ÿ,&-&/e1              44@ÿB7C<>8ÿ,e%&1)ÿ&/%-
                                                   %e&ÿITVGWUh#i
                                 B< oÿ&/%-,3ÿ)31;&ÿ%-ÿJ!V#                                                                  ÿPÿÿP
$%&'ÿ()%)ÿ*%&ÿ+,-),%&ÿ./ÿ
0)121,3ÿ4%-213ÿ%*ÿ4,31*%&-1,ÿ                                      0122340                                                4%)ÿ%*ÿ41;13ÿ@&%2)&ÿAAÿB7=<=8ÿBCDÿ
                                                                                                                                                EEEFG"H!IFGJFK"L
5.+6788ÿÿ9:;<ÿ03ÿ7ÿ=88>?
y³ÿ¼½³ÿ¾³¶¿¶´µÿµÀÿ¾³º́¿¼Áÿ¾»¸ÿ¾³¸¸ÿ¶·ÿv»³ÿ
t·´¸ÿy³¹ÿÂ½¶¶µÿ¶³ÿ¼½ÿ·ºÿ¾³µ́¶Àÿ¶·ÿ³¹Ã                  ³µ́¶ÿ¶·´¸ÿ³¹ 0ºÿ¶·´¸ÿ³¹                                      v»³ÿ¶·´¸ÿ³¹
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.80 Page 66 of 77




                        EXHIBIT 4
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.81 Page 67 of 77




   1 JAMES T. HANNINK (131747)
     jhannink@sdlaw.com
   2 ZACH P. DOSTART (255071)
     zdostart@sdlaw.com
   3 DOSTART HANNINK & COVENEY LLP
     4180 La Jolla Village Drive, Suite 530
   4 La Jolla, California 92037-1474
     Tel: 858-623-4200
   5 Fax: 858-623-4299

   6 Attorneys for Plaintiff

   7

   8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

   9                                     COUNTY OF SAN DIEGO

  10

  11 MARTA CARRERA CHAPPLE,                       CASE NO.
     individually and on behalf of all others
  12 similarly situated,                          DECLARATION OF MARTA CARRERA
                                                  CHAPPLE PURSUANT TO CALIFORNIA
  13                 Plaintiff,                   CIVIL CODE SECTION 1780(d)
  14 vs.

  15 ANCESTRY.COM OPERATIONS INC.,

  16 a Virginia corporation; and
     DOES 1-50, inclusive,
  17
                    Defendants.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.82 Page 68 of 77




   1              I, Marta Carrera Chapple, declare as follows:

   2              1.     I submit this declaration pursuant to Section 1780(d) of the Cal. Civ. Code.

   3              2.     Defendants have done and are doing business in San Diego County, including the

   4 marketing of memberships to their genealogical websites. All of the business I have had with

   5 defendants took place while I was within San Diego County.

   6              I declare under penalty of perjury under the laws of the State of California that the foregoing
                                            
   7 is true and correct. Executed on ______________, at Oceanside, California.

   8

   9
                                                     MARTA CARRERA CHAPPLE
  10
       917041.1
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.83 Page 69 of 77




                        EXHIBIT 5
       Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.84 Page 70 of 77
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7066

PLAINTIFF(S) / PETITIONER(S):              Marta Carrera Chapple

DEFENDANT(S) / RESPONDENT(S): Ancestry.com Operations Inc


 CHAPPLE VS ANCESTRY.COM OPERATIONS INC [E-FILE]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT AND CASE MANAGEMENT
 CONFERENCE on MANDATORY eFILE CASE                                                         37-2020-00021807-CU-BT-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Kenneth J Medel                                                                Department: C-66

COMPLAINT/PETITION FILED: 06/24/2020

TYPE OF HEARING SCHEDULED                            DATE          TIME             DEPT               JUDGE
Civil Case Management Conference                      04/30/2021   08:30 am         C-66               Kenneth J Medel


Due to the COVID-19 pandemic, all hearings will be conducted remotely until further notice. Absent an order of the court, personal
appearances at the hearing will not be allowed. For information on arranging telephonic or video appearances, contact CourtCall at
(888)882-6878, or at www.courtcall.com. Please make arrangements with CourtCall as soon as possible.
A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.

IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.

COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT’S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.
MANDATORY eFILE: Case assigned to mandatory eFile program per CRC 3.400-3.403 and SDSC Rule 2.4.11. All documents must
      be eFiled at www.onelegal.com. Refer to General Order in re procedures regarding electronically imaged court records,
      electronic filing, and access to electronic court records in civil and probate cases or guidelines and procedures.
COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).



SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                       NOTICE OF CASE ASSIGNMENT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.85 Page 71 of 77




                        EXHIBIT 6
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.86 Page 72 of 77



i&lorelei   or Pal Iy ll&&son& 4 aalsfevi                                                                                      For Cnari Use Dniy
 James T. Hannink, Esq.
 Dos(art Hanuiuk & Coveney LLP
 4180 La Jolla Village Drive
 Suite 530
 La Jolia, CA 92037
ye&ephone Noi 858-623-4200
                                                                              Ref. No   or Fire No
laonieyferi Plaintiff
laser& nnrne   nf Cnini, nridlniieini Disiri i nnd ornnrii Cnnrc
 San Dieao Countv Suoerior Court
Plaiai&f): Marts Carrera Chapple, et aL
Defeirdonc Ancestry.corn OPerations Inc., ct al.
         PROOF OF SERVICE                    lie„in                Da i                 7&rrrei      Depdoiei        Case ¹aiseri
        Sunnnons & CQRH))aint                                                                                         37202000021807CUBTCTL
I. At (lie tiine of scsvice I iias at least I g years of age n&id aot a party ro iliis aciioii.

2. I served copies  of thc Swnmons; Class Action Con&plaint; Civil Case Cover Sheet; Notice of Case Assigmnen(; Declaratiou of Marte
     Carrera Clmpple Pursuant to California Civil Code Section 1780(d); ADR Infonnatioiri Stipulation to Use ADR (blank); ECF
     Rcquiren&eats; General Order of thc Presiding Depaitmm&t 0010120-22

3.   e. Perry sciveiii                                               Ancestry.corn Operations Incn a Virginia con&oration
     h. Persoii sais edi                                             Peter Cayetaao, Service of Process Intake Clerk

4, Address ivlserr, the per0 ives           seiveiii                 C T Corporation
                                                                      81S W. 7th Street
                                                                      Suite 930
                                                                      Los Angeles, CA 90017
5. I served ilia parry:
   a. by personal service. I personally delivered the documents listed in item 2 to the puny or person authorized to rcceivc
      process for the party (1) on: Mon., Jun. 29, 2020 (2) at: 1:45PM
6. Tlia 'Woilce io rlie Person Serve&in (oa ilia Sioanions) &i'as completed as follou si
    on iielinlf efi Ancestry.corn Operations Inc., a Virginia corporation
      Under CCP 416.10 (corporation)

7.   Person lgha Served Papersi                                                                        Rccos isbtc Cori pcr CCp &033.5(a)(4)(n)
      a. Douglas Forrest                                                           d. The Pce for Service ivesi 5107.75
      I&, Class Action Rcscarch g& Litigation                                      e. I am: (3) registered California process server
          P 0 Box 740                                                                          (i) Independent Contractor
          Peoiyn, CA 95663                                                                     (ii) gegisrrarton &Vol     5141
      c. (916) 663-2562, FAX (916} 663-4955                                                    (iii) Ccuniy:              Los Angeles




g I declare under penalty ofperjiny molar l/se Imvs of ilia stale of california thai the foregoing is 0 ne anil correct.
     Diirei hfoii, fiw. 29,         202(&



 Rute~I. 55r).)aC)P(b) Ree January 3, &007                                                                                                        do07.7076'64
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.87 Page 73 of 77




                        EXHIBIT 7
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.88 Page 74 of 77




   1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Shon Morgan (Bar No. 187736)
    shonmorgan@quinnemanuel.com
     John Baumann (Bar No. 288881)
    jackbaumann@quinnemanuel.com
     865 South Figueroa Street, 10th Floor
    Los Angeles, California 90017-2543
     Telephone:    (213) 443-3000
    Facsimile:    (213) 443-3100

      Attorneys for Defendant Ancestry.com Operations Inc.

   

                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                       COUNTY OF SAN DIEGO
   MARTA CARRERA CHAPPLE, individually               Case No: 37-2020-00021807-CU-BT-CTL
     and on behalf of all others similarly situated;
                                                     NOTICE TO ADVERSE PARTY OF
                       Plaintiff,                      REMOVAL OF ACTION TO FEDERAL
                                                     COURT
            vs.                                      Judge: Hon. Kenneth J Medel
                                                       Dept.: C-66
   ANCESTRY.COM OPERATIONS, INC., a
     Virginia corporation, and DOES 1-50,
   inclusive,

  
           Defendants.
  

  

  

  

  

  

  

  

  

  

  

  

                                                              Case No: 37-2020-00021807-CU-BT-CTL
                               NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.89 Page 75 of 77




   1          TO PLAINTIFF AND HER ATTORNEYS OF RECORD:

             PLEASE TAKE NOTICE that a Notice of Removal of this action was filed in the United

    States District Court for the Southern District of California on July 29, 2020. A true and correct

    copy of said Notice of Removal is attached to this Notice as Exhibit A.

   
       DATED: July 29, 2020                     QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
   

   

                                               By
                                                     Shon Morgan
  
                                                     Attorneys for Defendant Ancestry.com
                                                   Operations Inc.

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

                                                       -1-     Case No: 37-2020-00021807-CU-BT-CTL
                                NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.90 Page 76 of 77




   1                                        PROOF OF SERVICE

   2         I am employed in the County of Los Angeles, State of California. I am over the age of
     eighteen years and not a party to the within action; my business address is 865 South Figueroa
   3
     Street, 10th Floor, Los Angeles, California 90017-2543.
   4
             On July 29, 2020, I served true copies of the following documents described as: NOTICE
   5 TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT on the
     interested parties in this action as follows:
   6
             James T. Hannick
   7
             jhannick@sdlaw.com
   8         Zach P. Dostart
             zdostart@sdlaw.com
   9         DOSTART HANNICK & COVENEY LLP
             4180 La Jolla Village Drive, Suite 530
  10         La Jolla, California 92037-1474
  11

  12 BY ELECTRONIC MAIL TRANSMISSION: By electronic mail transmission from
     jackbaumann@quinnemanuel.com on July 29, 2020, by transmitting a PDF format copy of such
  13 document(s) to each such person at the email address listed below their address(es). The
     document(s) was/were transmitted by electronic submission and such transmission was reported as
  14 complete and without error.

  15
            I declare under penalty of perjury under the laws of the State of California that the
  16 foregoing is true and correct.

  17          Executed on July 29, 2020, at Los Angeles, California.
  18

  19                                                /s/ John Baumann____________________
  20                                                John Baumann

  21

  22

  23

  24

  25

  26

  27

  28
                                                              Case No: Case No: 37-2020-00021807-CU-
                                                       -2-                                   BT-CTL
                                NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
Case 3:20-cv-01456-LAB-DEB Document 1-3 Filed 07/29/20 PageID.91 Page 77 of 77




   1                                         PROOF OF SERVICE

   2         I am employed in the County of Los Angeles, State of California. I am over the age of
     eighteen years and not a party to the within action; my business address is 865 South Figueroa
   3
     Street, 10th Floor, Los Angeles, California 90017-2543.
   4
             On July 29, 2020, I served true copies of the following documents described as: NOTICE
   5 TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT on the
     interested parties in this action as follows:
   6
             James T. Hannick
   7
             jhannick@sdlaw.com
   8         Zach P. Dostart
             zdostart@sdlaw.com
   9         DOSTART HANNICK & COVENEY LLP
             4180 La Jolla Village Drive, Suite 530
  10         La Jolla, California 92037-1474
  11
       BY MAIL: I caused the documents to be enclosed in a sealed envelope or package addressed to
  12   the persons at the addresses listed in the Service List and caused the envelope or package to be
       placed for collection and mailing, following our ordinary business practices. I am readily familiar
  13   with the practice of Quinn Emanuel Urquhart & Sullivan, LLP for collecting and processing
       correspondence for mailing. As a result of COVID-19 stay-at-home orders, every Tuesday and
  14   Friday correspondence placed for collection and mailing is deposited in the ordinary course of
  15   business with the United States Postal Service, in a sealed envelope with postage fully prepaid. I
       am a resident or employed in the county where the mailing occurred. The envelope will be placed
  16   in the mail at Los Angeles, California.

  17          I declare under penalty of perjury under the laws of the State of California that the
       foregoing is true and correct.
  18

  19          Executed on July 29, 2020, at Los Angeles, California.

  20

  21                                                 /s/ John Baumann____________________
                                                     John Baumann
  22

  23

  24

  25

  26

  27

  28
                                                               Case No: Case No: 37-2020-00021807-CU-
                                                         -3-                                  BT-CTL
                                 NOTICE TO ADVERSE PARTY OF REMOVAL OF ACTION TO FEDERAL COURT
